Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 1 of 86




                Exhibit 3
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 2 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 3 of 86
       Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 4 of 86




                                   Charge of Discrimination
The particulars are:
       1.      This charge of discrimination challenges Capital One Financial Corporation’s (the
               “Company”) violations of federal, state, and local laws that prohibit age
               discrimination in employment advertising, recruitment, and hiring, including the
               federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et
               seq., and all state and local anti-discrimination statutes that have parallel
               prohibitions on age discrimination in employment. 1 See, e.g., Ariz. Rev. Stat.
               Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-40 et seq.; Conn. Gen.
               Stat. §§ 46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§
               378-1 et seq.; Idaho Code Ann. §§ 67-5901 et seq.; 775 Ill. Comp. Stat. Ann. §§
               5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-1111 et
               seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t
               §§ 20-101 et seq.; Mo. Ann. Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-
               303 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev. Stat. Ann. §§ 354-
               A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28
               R.I. Gen. Laws Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex.
               Labor Code Ann. § 21.001 et seq.; Utah Code Ann. §§ 34A-5-101 et seq.; Va.
               Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq.
       2.      The Communications Workers of America (“CWA”) is an international labor
               union representing over 700,000 workers in a broad range of industries, including
               telecommunications, cable, information technology, airline, manufacturing, print
               and broadcast news media, education, public service, and healthcare, among
               others. CWA’s central purpose is protecting the rights of workers through
               collective bargaining and public advocacy. CWA’s members work, live, and seek
               employment throughout the United States. CWA members reflect an impressive
               diversity of skills, interests, work experience, and talent, making them a rich pool
               of potential candidates for job opportunities. As a union, CWA has a strong
               social media presence and invests substantial resources in educating its members
               about the value of social media for networking and advocacy. CWA, which has
               an estimated over 160,000 members who are over age 40, counts hundreds of
               thousands of Facebook users among its ranks.
       3.      Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
               was recently laid off from her longstanding job at a call center in Franklin
               County, Ohio. She regularly uses Facebook, and has used Facebook to seek
1
  The following state laws are excluded from this charge, because Plaintiffs need not exhaust
administrative remedies to bring an action in court under those statutes: the Alabama Age
Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the District of Columbia
Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn. Stat.
Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1
et seq.; the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil
Rights Act, Ohio Rev. Code Ann. §§ 4112.01 et seq.; and the Washington Law Against
Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et seq., see also id. § 49.44.090.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 5 of 86




     employment opportunities. In fact, on the one occasion that Ms. Bradley received
     an employment ad via Facebook on her Facebook News Feed, she contacted the
     employer to inquire about an open position. Ms. Bradley has skills in a range of
     areas and would be qualified for a range of positions in various fields. She is
     willing to work not just in Ohio but beyond her local geographic area.
4.   Maurice Anscombe is a 57-year-old man who lives in Baltimore County,
     Maryland. He is currently seeking full-time employment, having previously
     worked as a cable technician for almost two decades and, before that, in law
     enforcement. He regularly uses Facebook, and has used Facebook to seek
     employment opportunities. Mr. Anscombe has skills in a range of areas and
     would be qualified for a range of positions in various fields. He is willing to work
     not just in Maryland, but also beyond his local geographic area.
5.   Lura Callahan is a 67-year-old woman who lives in Franklin County, Ohio. She
     was recently laid off from her longstanding job at a call center in Franklin
     County, Ohio. She regularly uses Facebook, and has used Facebook to seek
     employment opportunities. Ms. Callahan has skills in a range of areas and would
     be qualified for a range of positions in various fields.
6.   This charge is being filed against the Company and all employers or employment
     agencies who have purchased or sent employment-related Facebook
     advertisements that placed an upper age limit on the population of Facebook users
     that was eligible to receive an advertisement, at any time from the earliest date
     actionable under the limitations period applicable to the given claim until the date
     of judgment in any judicial proceeding initiated by the charging parties herein in
     relation to the claims asserted in this charge (“Defendant Class Members”).
7.   Ms. Bradley, Mr. Anscombe, and/or Ms. Callahan have routinely been denied
     employment advertisements and recruitment that similarly situated workers who
     are less than 40-years-old have received. If Ms. Bradley, Mr. Anscombe, and/or
     Mr. Callahan had received such ads, they would have clicked on those
     employment ads in order to learn more about those opportunities and pursue
     them.
8.   Ms. Bradley, Mr. Anscombe, and Ms. Callahan are filing this charge on
     behalf of all Facebook users in the United States who are 40-years-old or
     older who are or were interested in receiving employment-related
     advertisements or recruiting from employers or employment agencies via
     Facebook’s ad platform and are being or were excluded from being
     eligible to receive an employment-related advertisement because the
     Company and/or one or more of the Defendant Class Members placed an
     upper age limit on the population of Facebook users that was eligible to
     receive an employment-related advertisement, at any time from the earliest
     date actionable under the limitations period applicable to the given claim
     until the date of judgment in any judicial proceeding initiated by the
     charging parties herein in relation to the claims asserted in this charge
     (“Plaintiff Class Members”).
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 6 of 86




9.    CWA is filing this charge on behalf of its members pursuant to Hunt v.
      Washington State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977).
      CWA has associational standing to pursue the claims asserted herein because
      many of CWA’s members have standing to sue the Company and Defendant
      Class Members under applicable federal, state, and local laws prohibiting age
      discrimination; the interests that CWA seeks to protect are germane to its purpose;
      and neither the claims asserted nor the relief requested by CWA requires the
      participation of any individual member of CWA for the relief that CWA is
      seeking.
10.   Additionally, CWA is filing this charge as an aggrieved person who has been
      harmed by the Company and Defendant Class Members’ violations of federal,
      state, and local laws that prohibit age discrimination. Through this charge, CWA
      seeks to remedy past and continuing harm caused by the Company and Defendant
      Class Members. CWA has undertaken efforts to identify and combat the age
      discrimination described in this charge, including by engaging in an investigation
      of the systemic violations and by contacting dozens of employers and
      employment agencies to educate them about their harmful and unlawful practices
      and to ask them to stop such practices. As a result of CWA’s education and
      outreach to combat this ongoing discrimination, it appears that a number of larger
      and smaller companies have temporarily stopped excluding older workers from
      their advertising and recruiting on Facebook. By engaging in these efforts to
      identify and combat discrimination, CWA’s resources have been diverted from
      activities in which CWA would ordinarily engage, including collective
      bargaining, counseling, and assisting its members in various ways, towards
      addressing such discrimination, and CWA’s mission to protect the labor and civil
      rights of its members has been frustrated.
11.   Both CWA and its members have been harmed in other ways by the exclusion of
      older workers from advertising and recruiting. The exclusion of older workers
      from new job opportunities restricts the labor market for CWA’s members and
      makes it harder for them to find jobs when they are unemployed or to find better
      jobs when they are employed. When the job market is tightened for a segment of
      CWA’s membership or potential membership because of age discrimination, it
      reduces the bargaining power of CWA and its members to obtain better wages
      and benefits in negotiations with employers. Accordingly, this loss of bargaining
      power adversely affects the wages and benefits of CWA’s members and, in turn,
      adversely affects the membership dues of CWA and the ability of CWA to grow
      its ranks.
12.   The ADEA and analogous state and local statutes that prohibit age discrimination
      in employment advertising, recruitment, and hiring make it unlawful for an
      employer or employment agency “to print or publish, or cause to be printed or
      published, any notice or advertisement relating to employment by such an
      employer . . . or relating to any classification or referral for employment by such
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 7 of 86




      an employment agency, indicating any preference, limitation, specification, or
      discrimination, based on age.” 29 U.S.C. § 623(e).
13.   The ADEA and analogous state and local statutes make it unlawful for an
      employer or an employment agency to: fail or refuse to hire any individual
      because of such individual’s age; limit, segregate, or classify employees in any
      way which would deprive or tend to deprive any individual of employment
      opportunities because of such individual’s age; or fail or refuse to refer for
      employment, or otherwise to discriminate against, any individual because of such
      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).

14.   The Company and Defendant Class Members are employers and/or employment
      agencies pursuant to 29 U.S.C. § 630(b), (c) and analogous state and local anti-
      discrimination laws, because they are: engaged in an industry affecting commerce
      and have twenty or more employees for each working day in each of twenty or
      more calendar weeks in the current or preceding calendar year; and/or regularly
      undertaking with or without compensation to procure employees for an employer,
      to procure for employees opportunities to work for an employer, and/or are agents
      of such persons.
15.   Ms. Bradley, Mr. Anscombe, and Ms. Callahan, members of CWA, are
      employees within the meaning of all applicable state and local laws prohibiting
      age discrimination in employment advertising, recruitment, and hiring, because
      they are seeking employment from an employer or employment agency or an
      agent of an employer or employment agency.
16.   When advertising employment via Facebook’s advertising platform, the Company
      and Defendant Class Members have targeted their employment ads towards
      younger prospective job applicants on the Facebook advertising platform and
      simultaneously excluded older workers from receiving the same employment
      advertising and recruiting that is directed to younger workers.
17.   When the Company has sent advertisements on Facebook to prospective
      applicants, the Company’s employment ads have stated that the Company wants
      to reach people who are below a certain age threshold. These statements thereby
      exclude certain workers who 40-years-old or older from receiving the
      employment ads and opportunities.
18.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.

19.   When the Company makes a statement within an employment advertisement that
      it wants to reach people between an age range that excludes all or many workers
      who are 40-years-old or greater, the advertisement communicates the message
      that the Company is less interested in or not interested in recruiting or hiring older
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 8 of 86




      workers. Such an advertisement informs the reader of the advertisement and the
      public at large that the employer or employment agency sending the
      advertisement or advertising the position has a preference for younger workers
      over older workers in recruiting and hiring and that the employer or employment
      agency is limiting job opportunities to younger workers and drawing a distinction
      between younger and older workers in the advertising, recruiting, and hiring of
      employees.

20.   The pattern or practice of discrimination challenged by the charging parties herein
      is undertaken with the intent and purpose of discouraging and preventing older
      workers from applying for jobs with the Company based on their age, and with
      the intent of failing or refusing to hire older workers who are excluded from
      receiving such employment ads based on their age.

21.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or greater worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
      hiring prospective applicants for job opportunities based on their age, because the
      Company excludes older workers from receiving the same employment
      advertisements that younger workers receive. In addition, this practice limits,
      segregates, and classifies older workers in the advertising, recruitment, and hiring
      of employees in a way that deprives or tends to deprive them of employment
      opportunities based on age, because older workers are classified based on their
      age, segregated from younger workers who receive ads that older workers do not
      receive, and excluded from receiving advertising, recruitment, and hiring
      opportunities that younger workers receive from the Company.

22.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding older workers from the population of individuals to
      whom the Company directs its employment advertisements and recruiting on
      Facebook’s ad platform has the effect of disproportionately excluding older
      workers who are 40-years-old or greater from receiving employment advertising,
      recruiting, and hiring opportunities based on their age.

23.   Excluding older workers from receiving the same employment advertisements
      that are provided to younger workers causes and has a disproportionate adverse
      effect on the employment advertising and recruitment opportunities that older
      workers receive and their opportunities to be hired by the Company. This pattern
      or practice has the effect of limiting, segregating, and classifying older workers
      and depriving them of employment opportunities because it places prospective
      applicants into groups that will and will not be targeted for advertising and
      recruitment opportunities in a manner that results in older workers
      disproportionately being in the group of prospective applicants who will not
      receive advertising or recruiting.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 9 of 86




24.   This class charge is meant to exhaust all class-based disparate treatment, class-
      based disparate impact, and all other class-based claims that are actionable under
      the ADEA and analogous state and local laws, including violations of publication
      or advertising provisions of such laws. We are filing this charge on behalf of all
      individuals nationwide who have been excluded from receiving employment
      advertisements via Facebook’s advertising platform, and we are filing this charge
      against all employers nationwide who have used Facebook’s advertising platform
      to place an upper age limit on the population of Facebook users that was eligible
      to receive an employment-related advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge.

25.   Through this charge and legal action, CWA, Ms. Bradley, Mr. Anscombe, and
      Ms. Callahan, and others similarly situated, seek all injunctive, equitable, legal,
      monetary, punitive, and/or other forms of relief or damages that are available
      under the ADEA and the state and local statutes identified above.

26.   CWA, Ms. Bradley, Mr. Anscombe, and Ms. Callahan request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 10 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 11 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 12 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 13 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 14 of 86
      Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 15 of 86




                                   Charge of Discrimination
The particulars are:
       1.      This charge of discrimination challenges DriveTime Automotive Group Inc.’s
               (the “Company”) violations of federal, state, and local laws that prohibit age
               discrimination in employment advertising, recruitment, and hiring, including the
               federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et
               seq., and all state and local anti-discrimination statutes that have parallel
               prohibitions on age discrimination in employment.8 See, e.g., Ariz. Rev. Stat.
               Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-40 et seq.; Conn. Gen.
               Stat. §§ 46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§
               378-1 et seq.; Idaho Code Ann. §§ 67-5901 et seq.; 775 Ill. Comp. Stat. Ann. §§
               5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-1111 et
               seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t
               §§ 20-101 et seq.; Mo. Ann. Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-
               303 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev. Stat. Ann. §§ 354-
               A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28
               R.I. Gen. Laws Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex.
               Labor Code Ann. § 21.001 et seq.; Utah Code Ann. §§ 34A-5-101 et seq.; Va.
               Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq.
       2.      The Communications Workers of America (“CWA”) is an international labor
               union representing over 700,000 workers in a broad range of industries, including
               telecommunications, cable, information technology, airline, manufacturing, print
               and broadcast news media, education, public service, and healthcare, among
               others. CWA’s central purpose is protecting the rights of workers through
               collective bargaining and public advocacy. CWA’s members work, live, and seek
               employment throughout the United States. CWA members reflect an impressive
               diversity of skills, interests, work experience, and talent, making them a rich pool
               of potential candidates for job opportunities. As a union, CWA has a strong
               social media presence and invests substantial resources in educating its members
               about the value of social media for networking and advocacy. CWA, which has
               an estimated over 160,000 members who are over age 40, counts hundreds of
               thousands of Facebook users among its ranks.
       3.      Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
               was recently laid off from her longstanding job at a call center in Franklin
               County, Ohio. She regularly uses Facebook, and has used Facebook to seek
1
  The following state laws are excluded from this charge, because Plaintiffs need not exhaust
administrative remedies to bring an action in court under those statutes: the Alabama Age
Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the District of Columbia
Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn. Stat.
Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1
et seq.; the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil
Rights Act, Ohio Rev. Code Ann. §§ 4112.01 et seq.; and the Washington Law Against
Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et seq., see also id. § 49.44.090.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 16 of 86




      employment opportunities. In fact, on the one occasion that Ms. Bradley received
      an employment ad via Facebook on her Facebook News Feed, she contacted the
      employer to inquire about an open position. Ms. Bradley has skills in a range of
      areas and would be qualified for a range of positions in various fields. She is
      willing to work not just in Ohio but beyond her local geographic area.
4.    Maurice Anscombe is a 57-year-old man who lives in Baltimore County,
      Maryland. He is currently seeking full-time employment, having previously
      worked as a cable technician for almost two decades and, before that, in law
      enforcement. He regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Mr. Anscombe has skills in a range of areas and
      would be qualified for a range of positions in various fields. He is willing to work
      not just in Maryland, but also beyond his local geographic area.
5.    Lura Callahan is a 67-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Callahan has skills in a range of areas and would
      be qualified for a range of positions in various fields.
6.    This charge is being filed against the Company and all employers or employment
      agencies who have purchased or sent employment-related Facebook
      advertisements that placed an upper age limit on the population of Facebook users
      that was eligible to receive an advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge (“Defendant Class Members”).
7.    Ms. Bradley, Mr. Anscombe, and/or Ms. Callahan have routinely been denied
      employment advertisements and recruitment that similarly situated workers who
      are less than 40-years-old have received. If Ms. Bradley, Mr. Anscombe, and/or
      Mr. Callahan had received such ads, they would have clicked on those
      employment ads in order to learn more about those opportunities and pursue
      them.
8.    Ms. Bradley, Mr. Anscombe, and Ms. Callahan are filing this charge on
      behalf of all Facebook users in the United States who are 40-years-old or
      older who are or were interested in receiving employment-related
      advertisements or recruiting from employers or employment agencies via
      Facebook’s ad platform and are being or were excluded from being
      eligible to receive an employment-related advertisement because the
      Company and/or one or more of the Defendant Class Members placed an
      upper age limit on the population of Facebook users that was eligible to
      receive an employment-related advertisement, at any time from the earliest
      date actionable under the limitations period applicable to the given claim
      until the date of judgment in any judicial proceeding initiated by the
      charging parties herein in relation to the claims asserted in this charge
      (“Plaintiff Class Members”).
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 17 of 86




9.    CWA is filing this charge on behalf of its members pursuant to Hunt v.
      Washington State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977).
      CWA has associational standing to pursue the claims asserted herein because
      many of CWA’s members have standing to sue the Company and Defendant
      Class Members under applicable federal, state, and local laws prohibiting age
      discrimination; the interests that CWA seeks to protect are germane to its purpose;
      and neither the claims asserted nor the relief requested by CWA requires the
      participation of any individual member of CWA for the relief that CWA is
      seeking.
12.   The ADEA and analogous state and local statutes that prohibit age discrimination
      in employment advertising, recruitment, and hiring make it unlawful for an
      employer or employment agency “to print or publish, or cause to be printed or
      published, any notice or advertisement relating to employment by such an
      employer . . . or relating to any classification or referral for employment by such
      an employment agency, indicating any preference, limitation, specification, or
      discrimination, based on age.” 29 U.S.C. § 623(e).
13.   The ADEA and analogous state and local statutes make it unlawful for an
      employer or an employment agency to: fail or refuse to hire any individual
      because of such individual’s age; limit, segregate, or classify employees in any
      way which would deprive or tend to deprive any individual of employment
      opportunities because of such individual’s age; or fail or refuse to refer for
      employment, or otherwise to discriminate against, any individual because of such
      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).

14.   The Company and Defendant Class Members are employers and/or employment
      agencies pursuant to 29 U.S.C. § 630(b), (c) and analogous state and local anti-
      discrimination laws, because they are: engaged in an industry affecting commerce
      and have twenty or more employees for each working day in each of twenty or
      more calendar weeks in the current or preceding calendar year; and/or regularly
      undertaking with or without compensation to procure employees for an employer,
      to procure for employees opportunities to work for an employer, and/or are agents
      of such persons.
15.   Ms. Bradley, Mr. Anscombe, and Ms. Callahan, members of CWA, are
      employees within the meaning of all applicable state and local laws prohibiting
      age discrimination in employment advertising, recruitment, and hiring, because
      they are seeking employment from an employer or employment agency or an
      agent of an employer or employment agency.
16.   When advertising employment via Facebook’s advertising platform, the Company
      and Defendant Class Members have targeted their employment ads towards
      younger prospective job applicants on the Facebook advertising platform and
      simultaneously excluded older workers from receiving the same employment
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 18 of 86




      advertising and recruiting that is directed to younger workers. In addition, the
      Company and Defendant Class Members have used Facebook’s ad platform to
      distribute their job advertisements. Upon information and belief, when using
      Facebook as an agent to distribute their job ads, the Company and Defendant
      Class Members have utilized Facebook’s algorithm that determines which people
      within a chosen population will receive the ads, and that algorithm makes such
      determinations based upon age in a manner that routinely sends the ads
      disproportionately to younger workers rather than older workers. Upon
      information and belief, the utilization of Facebook’s algorithm compounds the
      discrimination that the Company and Defendant Class Members have engaged in
      by further excluding older workers from receiving these job ads, and the
      Company and Defendant Class Members are responsible for using this algorithm
      to make decisions about which people will receive their job ads.
17.   When the Company has sent advertisements on Facebook to prospective
      applicants, the Company’s employment ads have stated that the Company wants
      to reach people who are below a certain age threshold. These statements thereby
      exclude certain workers who 40-years-old or older from receiving the
      employment ads and opportunities.
18.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.

19.   When the Company makes a statement within an employment advertisement that
      it wants to reach people between an age range that excludes all or many workers
      who are 40-years-old or greater, the advertisement communicates the message
      that the Company is less interested in or not interested in recruiting or hiring older
      workers. Such an advertisement informs the reader of the advertisement and the
      public at large that the employer or employment agency sending the
      advertisement or advertising the position has a preference for younger workers
      over older workers in recruiting and hiring and that the employer or employment
      agency is limiting job opportunities to younger workers and drawing a distinction
      between younger and older workers in the advertising, recruiting, and hiring of
      employees.

20.   The pattern or practice of discrimination challenged by the charging parties herein
      is undertaken with the intent and purpose of discouraging and preventing older
      workers from applying for jobs with the Company based on their age, and with
      the intent of failing or refusing to hire older workers who are excluded from
      receiving such employment ads based on their age.

21.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or greater worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 19 of 86




      hiring prospective applicants for job opportunities based on their age, because the
      Company excludes older workers from receiving the same employment
      advertisements that younger workers receive. In addition, this practice limits,
      segregates, and classifies older workers in the advertising, recruitment, and hiring
      of employees in a way that deprives or tends to deprive them of employment
      opportunities based on age, because older workers are classified based on their
      age, segregated from younger workers who receive ads that older workers do not
      receive, and excluded from receiving advertising, recruitment, and hiring
      opportunities that younger workers receive from the Company.

22.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding older workers from the population of individuals to
      whom the Company directs its employment advertisements and recruiting on
      Facebook’s ad platform has the effect of disproportionately excluding older
      workers who are 40-years-old or greater from receiving employment advertising,
      recruiting, and hiring opportunities based on their age.

23.   Excluding older workers from receiving the same employment advertisements
      that are provided to younger workers causes and has a disproportionate adverse
      effect on the employment advertising and recruitment opportunities that older
      workers receive and their opportunities to be hired by the Company. This pattern
      or practice has the effect of limiting, segregating, and classifying older workers
      and depriving them of employment opportunities because it places prospective
      applicants into groups that will and will not be targeted for advertising and
      recruitment opportunities in a manner that results in older workers
      disproportionately being in the group of prospective applicants who will not
      receive advertising or recruiting.

24.   This class charge is meant to exhaust all class-based disparate treatment, class-
      based disparate impact, and all other class-based claims that are actionable under
      the ADEA and analogous state and local laws, including violations of publication
      or advertising provisions of such laws. We are filing this charge on behalf of all
      individuals nationwide who have been excluded from receiving employment
      advertisements via Facebook’s advertising platform, and we are filing this charge
      against all employers nationwide who have used Facebook’s advertising platform
      to place an upper age limit on the population of Facebook users that was eligible
      to receive an employment-related advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge.

25.   Through this charge and legal action, CWA, Ms. Bradley, Mr. Anscombe, and
      Ms. Callahan, and others similarly situated, seek all injunctive, equitable, legal,
      monetary, punitive, and/or other forms of relief or damages that are available
      under the ADEA and the state and local statutes identified above.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 20 of 86




26.   CWA, Ms. Bradley, Mr. Anscombe, and Ms. Callahan request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis. This
      charge is intended to toll the statute of limitations for all applicants or employees
      nationwide who may have similar claims and to piggy-back on any prior charges
      that CWA or other individuals have filed challenging the same practices by the
      Company and any of the Defendant Class Members.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 21 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 22 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 23 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 24 of 86
((2& )RUP          Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 25 of 86


            &+$5*( 2) ',6&5,0,1$7,21                                                       $*(1&<                           &+$5*( 180%(5
    7KLV IRUP LV DIIHFWHG E\ WKH 3ULYDF\ $FW RI  6HH 3ULYDF\ $FW 6WDWHPHQW EHIRUH     ‫() ܆‬3$
                                    FRPSOHWLQJ WKLV IRUP
                                                                                           ‫(( ܆‬2&
                                                  ((2& DQG $Q\ $SSOLFDEOH 6WDWH RU /RFDO $JHQF\
 1$0( Indicate Mr., Ms., Mrs.                                                        +20( 7(/(3+21( Include Area Code
 /LQGD %UDGOH\
 675((7 $''5(66                                                                    &,7< 67$7(     =,3 &2'(                  '$7( 2) %,57+


 1DPHG LV WKH (PSOR\HU /DERU 2UJDQL]DWLRQ (PSOR\PHQW $JHQF\ $SSUHQWLFHVKLS &RPPLWWHH RU 6WDWH RU /RFDO *RYHUQPHQW $JHQF\ 7KDW ,
 %HOLHYH 'LVFULPLQDWHG $JDLQVW 0H RU 2WKHUV (If more than two are named, list under 3$57,&8/$56 below.)

 1$0(                                                        180%(5 2) (03/2<((6 0(0%(56                      7(/(3+21( Include Area Code
 (GZDUG -RQHV 86                                                                                          
 675((7 $''5(66                  &,7< 67$7( $1' =,3 &2'(                                                           &2817<
  0DQFKHVWHU 5RDG 6DLQW /RXLV 02                                                                         6W /RXLV &RXQW\
 &$86( 2) ',6&5,0,1$7,21 %$6(' 21 &KHFN DSSURSULDWH ER[ HV                                                   '$7( ',6&5,0,1$7,21 722. 3/$&(
                                                                                                              ($5/,(67 $//     /$7(67 $//
                                                                                  1$7,21$/
   ‫ ܆‬5$&(         ‫& ܆‬2/25            ‫ ܆‬6(;           ‫܆‬     5(/,*,21         ‫ ܆‬25,*,1

                                                                            *(1(7,&                              ‫& ܈‬217,18,1* $&7,21
   ‫ ܆‬5(7$/,$7,21             ‫ ܈‬$*(            ‫' ܆‬,6$%,/,7<            ‫ ܆‬,1)250$7,21

   ‫ ܆‬27+(5 VSHFLI\
 7+( 3$57,&8/$56 $5( ,I DGGLWLRQDO SDSHU LV QHHGHG DWWDFK H[WUD VKHHW V 


 6HH DWWDFKPHQW




 , ZDQW WKLV FKDUJH ILOHG ZLWK ERWK WKH ((2& DQG WKH 6WDWH RU ORFDO $JHQF\ LI DQ\ ,         127$5< ± :KHQ QHFHVVDU\ IRU 6WDWH DQG /RFDO 5HTXLUHPHQWV
 ZLOO DGYLVH WKH DJHQFLHV LI , FKDQJH P\ DGGUHVV RU SKRQH QXPEHU DQG , ZLOO
 FRRSHUDWH IXOO\ ZLWK WKHP LQ WKH SURFHVVLQJ RI P\ FKDUJH LQ DFFRUGDQFH ZLWK WKHLU
 SURFHGXUHV

 , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW                  , VZHDU RU DIILUP WKDW , KDYH UHDG WKH DERYH FKDUJH DQG WKDW LW LV WUXH WR
                                                                                             WKH EHVW RI P\ NQRZOHGJH LQIRUPDWLRQ DQG EHOLHI
                                                                                             6,*1$785( 2) &203/$,1$17

 0D\  
 'DWH
                                                                                             68%6&5,%(' $1' 6:251 72 %()25( 0( 7+,6 '$7(
                                                                                              Day, month, and year
      Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 26 of 86




                                   Charge of Discrimination
The particulars are:
       1.      This charge of discrimination challenges Edward Jones US’s (the “Company”)
               violations of federal, state, and local laws that prohibit age discrimination in
               employment advertising, recruitment, and hiring, including the federal Age
               Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq., and all
               state and local anti-discrimination statutes that have parallel prohibitions on age
               discrimination in employment.9 See, e.g., Ariz. Rev. Stat. Ann. §§ 41-1461 et
               seq.; Colo. Rev. Stat. Ann. §§ 24-34-40 et seq.; Conn. Gen. Stat. §§ 46a-51 et
               seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§ 378-1 et seq.;
               Idaho Code Ann. §§ 67-5901 et seq.; 775 Ill. Comp. Stat. Ann. §§ 5/1-101 et seq.;
               Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-1111 et seq.; Mass. Gen.
               Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t §§ 20-101 et seq.;
               Mo. Ann. Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-303 et seq.; Nev.
               Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev. Stat. Ann. §§ 354-A:1 et seq.; N.M.
               Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28 R.I. Gen. Laws
               Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex. Labor Code Ann.
               § 21.001 et seq.; Utah Code Ann. §§ 34A-5-101 et seq.; Va. Code Ann. §§ 2.2-
               3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq.
       2.      The Communications Workers of America (“CWA”) is an international labor
               union representing over 700,000 workers in a broad range of industries, including
               telecommunications, cable, information technology, airline, manufacturing, print
               and broadcast news media, education, public service, and healthcare, among
               others. CWA’s central purpose is protecting the rights of workers through
               collective bargaining and public advocacy. CWA’s members work, live, and seek
               employment throughout the United States. CWA members reflect an impressive
               diversity of skills, interests, work experience, and talent, making them a rich pool
               of potential candidates for job opportunities. As a union, CWA has a strong
               social media presence and invests substantial resources in educating its members
               about the value of social media for networking and advocacy. CWA, which has
               an estimated over 160,000 members who are over age 40, counts hundreds of
               thousands of Facebook users among its ranks.
       3.      Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
               was recently laid off from her longstanding job at a call center in Franklin
               County, Ohio. She regularly uses Facebook, and has used Facebook to seek
1
  The following state laws are excluded from this charge, because Plaintiffs need not exhaust
administrative remedies to bring an action in court under those statutes: the Alabama Age
Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the District of Columbia
Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn. Stat.
Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1
et seq.; the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil
Rights Act, Ohio Rev. Code Ann. §§ 4112.01 et seq.; and the Washington Law Against
Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et seq., see also id. § 49.44.090.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 27 of 86




      employment opportunities. In fact, on the one occasion that Ms. Bradley received
      an employment ad via Facebook on her Facebook News Feed, she contacted the
      employer to inquire about an open position. Ms. Bradley has skills in a range of
      areas and would be qualified for a range of positions in various fields. She is
      willing to work not just in Ohio but beyond her local geographic area.
4.    Maurice Anscombe is a 57-year-old man who lives in Baltimore County,
      Maryland. He is currently seeking full-time employment, having previously
      worked as a cable technician for almost two decades and, before that, in law
      enforcement. He regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Mr. Anscombe has skills in a range of areas and
      would be qualified for a range of positions in various fields. He is willing to work
      not just in Maryland, but also beyond his local geographic area.
5.    Lura Callahan is a 67-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Callahan has skills in a range of areas and would
      be qualified for a range of positions in various fields.
6.    This charge is being filed against the Company and all employers or employment
      agencies who have purchased or sent employment-related Facebook
      advertisements that placed an upper age limit on the population of Facebook users
      that was eligible to receive an advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge (“Defendant Class Members”).
7.    Ms. Bradley, Mr. Anscombe, and/or Ms. Callahan have routinely been denied
      employment advertisements and recruitment that similarly situated workers who
      are less than 40-years-old have received. If Ms. Bradley, Mr. Anscombe, and/or
      Mr. Callahan had received such ads, they would have clicked on those
      employment ads in order to learn more about those opportunities and pursue
      them.
8.    Ms. Bradley, Mr. Anscombe, and Ms. Callahan are filing this charge on
      behalf of all Facebook users in the United States who are 40-years-old or
      older who are or were interested in receiving employment-related
      advertisements or recruiting from employers or employment agencies via
      Facebook’s ad platform and are being or were excluded from being
      eligible to receive an employment-related advertisement because the
      Company and/or one or more of the Defendant Class Members placed an
      upper age limit on the population of Facebook users that was eligible to
      receive an employment-related advertisement, at any time from the earliest
      date actionable under the limitations period applicable to the given claim
      until the date of judgment in any judicial proceeding initiated by the
      charging parties herein in relation to the claims asserted in this charge
      (“Plaintiff Class Members”).
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 28 of 86




9.    CWA is filing this charge on behalf of its members pursuant to Hunt v.
      Washington State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977).
      CWA has associational standing to pursue the claims asserted herein because
      many of CWA’s members have standing to sue the Company and Defendant
      Class Members under applicable federal, state, and local laws prohibiting age
      discrimination; the interests that CWA seeks to protect are germane to its purpose;
      and neither the claims asserted nor the relief requested by CWA requires the
      participation of any individual member of CWA for the relief that CWA is
      seeking.
12.   The ADEA and analogous state and local statutes that prohibit age discrimination
      in employment advertising, recruitment, and hiring make it unlawful for an
      employer or employment agency “to print or publish, or cause to be printed or
      published, any notice or advertisement relating to employment by such an
      employer . . . or relating to any classification or referral for employment by such
      an employment agency, indicating any preference, limitation, specification, or
      discrimination, based on age.” 29 U.S.C. § 623(e).
13.   The ADEA and analogous state and local statutes make it unlawful for an
      employer or an employment agency to: fail or refuse to hire any individual
      because of such individual’s age; limit, segregate, or classify employees in any
      way which would deprive or tend to deprive any individual of employment
      opportunities because of such individual’s age; or fail or refuse to refer for
      employment, or otherwise to discriminate against, any individual because of such
      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).

14.   The Company and Defendant Class Members are employers and/or employment
      agencies pursuant to 29 U.S.C. § 630(b), (c) and analogous state and local anti-
      discrimination laws, because they are: engaged in an industry affecting commerce
      and have twenty or more employees for each working day in each of twenty or
      more calendar weeks in the current or preceding calendar year; and/or regularly
      undertaking with or without compensation to procure employees for an employer,
      to procure for employees opportunities to work for an employer, and/or are agents
      of such persons.
15.   Ms. Bradley, Mr. Anscombe, and Ms. Callahan, members of CWA, are
      employees within the meaning of all applicable state and local laws prohibiting
      age discrimination in employment advertising, recruitment, and hiring, because
      they are seeking employment from an employer or employment agency or an
      agent of an employer or employment agency.
16.   When advertising employment via Facebook’s advertising platform, the Company
      and Defendant Class Members have targeted their employment ads towards
      younger prospective job applicants on the Facebook advertising platform and
      simultaneously excluded older workers from receiving the same employment
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 29 of 86




      advertising and recruiting that is directed to younger workers. In addition, the
      Company and Defendant Class Members have used Facebook’s ad platform to
      distribute their job advertisements. Upon information and belief, when using
      Facebook as an agent to distribute their job ads, the Company and Defendant
      Class Members have utilized Facebook’s algorithm that determines which people
      within a chosen population will receive the ads, and that algorithm makes such
      determinations based upon age in a manner that routinely sends the ads
      disproportionately to younger workers rather than older workers. Upon
      information and belief, the utilization of Facebook’s algorithm compounds the
      discrimination that the Company and Defendant Class Members have engaged in
      by further excluding older workers from receiving these job ads, and the
      Company and Defendant Class Members are responsible for using this algorithm
      to make decisions about which people will receive their job ads.
17.   When the Company has sent advertisements on Facebook to prospective
      applicants, the Company’s employment ads have stated that the Company wants
      to reach people who are below a certain age threshold. These statements thereby
      exclude certain workers who 40-years-old or older from receiving the
      employment ads and opportunities.
18.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.

19.   When the Company makes a statement within an employment advertisement that
      it wants to reach people between an age range that excludes all or many workers
      who are 40-years-old or greater, the advertisement communicates the message
      that the Company is less interested in or not interested in recruiting or hiring older
      workers. Such an advertisement informs the reader of the advertisement and the
      public at large that the employer or employment agency sending the
      advertisement or advertising the position has a preference for younger workers
      over older workers in recruiting and hiring and that the employer or employment
      agency is limiting job opportunities to younger workers and drawing a distinction
      between younger and older workers in the advertising, recruiting, and hiring of
      employees.

20.   The pattern or practice of discrimination challenged by the charging parties herein
      is undertaken with the intent and purpose of discouraging and preventing older
      workers from applying for jobs with the Company based on their age, and with
      the intent of failing or refusing to hire older workers who are excluded from
      receiving such employment ads based on their age.

21.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or greater worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 30 of 86




      hiring prospective applicants for job opportunities based on their age, because the
      Company excludes older workers from receiving the same employment
      advertisements that younger workers receive. In addition, this practice limits,
      segregates, and classifies older workers in the advertising, recruitment, and hiring
      of employees in a way that deprives or tends to deprive them of employment
      opportunities based on age, because older workers are classified based on their
      age, segregated from younger workers who receive ads that older workers do not
      receive, and excluded from receiving advertising, recruitment, and hiring
      opportunities that younger workers receive from the Company.

22.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding older workers from the population of individuals to
      whom the Company directs its employment advertisements and recruiting on
      Facebook’s ad platform has the effect of disproportionately excluding older
      workers who are 40-years-old or greater from receiving employment advertising,
      recruiting, and hiring opportunities based on their age.

23.   Excluding older workers from receiving the same employment advertisements
      that are provided to younger workers causes and has a disproportionate adverse
      effect on the employment advertising and recruitment opportunities that older
      workers receive and their opportunities to be hired by the Company. This pattern
      or practice has the effect of limiting, segregating, and classifying older workers
      and depriving them of employment opportunities because it places prospective
      applicants into groups that will and will not be targeted for advertising and
      recruitment opportunities in a manner that results in older workers
      disproportionately being in the group of prospective applicants who will not
      receive advertising or recruiting.

24.   This class charge is meant to exhaust all class-based disparate treatment, class-
      based disparate impact, and all other class-based claims that are actionable under
      the ADEA and analogous state and local laws, including violations of publication
      or advertising provisions of such laws. We are filing this charge on behalf of all
      individuals nationwide who have been excluded from receiving employment
      advertisements via Facebook’s advertising platform, and we are filing this charge
      against all employers nationwide who have used Facebook’s advertising platform
      to place an upper age limit on the population of Facebook users that was eligible
      to receive an employment-related advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge.

25.   Through this charge and legal action, CWA, Ms. Bradley, Mr. Anscombe, and
      Ms. Callahan, and others similarly situated, seek all injunctive, equitable, legal,
      monetary, punitive, and/or other forms of relief or damages that are available
      under the ADEA and the state and local statutes identified above.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 31 of 86




26.   CWA, Ms. Bradley, Mr. Anscombe, and Ms. Callahan request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis. This
      charge is intended to toll the statute of limitations for all applicants or employees
      nationwide who may have similar claims and to piggy-back on any prior charges
      that CWA or other individuals have filed challenging the same practices by the
      Company and any of the Defendant Class Members.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 32 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 33 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 34 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 35 of 86
((2& )RUP          Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 36 of 86


            &+$5*( 2) ',6&5,0,1$7,21                                                       $*(1&<                           &+$5*( 180%(5
    7KLV IRUP LV DIIHFWHG E\ WKH 3ULYDF\ $FW RI  6HH 3ULYDF\ $FW 6WDWHPHQW EHIRUH     ‫() ܆‬3$
                                    FRPSOHWLQJ WKLV IRUP
                                                                                           ‫(( ܆‬2&
                                                     ((2& DQG $Q\ $SSOLFDEOH 6WDWH RU /RFDO $JHQF\

 1$0( Indicate Mr., Ms., Mrs.                                                        +20( 7(/(3+21( Include Area Code
 /LQGD %UDGOH\
 675((7 $''5(66                                                                    &,7< 67$7(     =,3 &2'(                  '$7( 2) %,57+


 1DPHG LV WKH (PSOR\HU /DERU 2UJDQL]DWLRQ (PSOR\PHQW $JHQF\ $SSUHQWLFHVKLS &RPPLWWHH RU 6WDWH RU /RFDO *RYHUQPHQW $JHQF\ 7KDW ,
 %HOLHYH 'LVFULPLQDWHG $JDLQVW 0H RU 2WKHUV (If more than two are named, list under 3$57,&8/$56 below.)

 1$0(                                                        180%(5 2) (03/2<((6 0(0%(56                      7(/(3+21( Include Area Code
 (QWHUSULVH +ROGLQJV ,QF                                                                                   

 675((7 $''5(66                  &,7< 67$7( $1' =,3 &2'(                                                           &2817<
  &RUSRUDWH 3DUN 'ULYH             6W /RXLV 0LVVRXUL                                                      6W /RXLV
 &$86( 2) ',6&5,0,1$7,21 %$6(' 21 &KHFN DSSURSULDWH ER[ HV                                                   '$7( ',6&5,0,1$7,21 722. 3/$&(
                                                                                                              ($5/,(67 $//     /$7(67 $//
                                                                                  1$7,21$/
   ‫ ܆‬5$&(         ‫& ܆‬2/25            ‫ ܆‬6(;           ‫܆‬     5(/,*,21         ‫ ܆‬25,*,1

   ‫ ܆‬5(7$/,$7,21             ‫ ܈‬$*(            ‫' ܆‬,6$%,/,7<
                                                                            *(1(7,&
                                                                      ‫ ܆‬,1)250$7,21                              [ &217,18,1* $&7,21
                                                                                                                 ‫܆‬

   ‫ ܆‬27+(5 VSHFLI\
 7+( 3$57,&8/$56 $5( ,I DGGLWLRQDO SDSHU LV QHHGHG DWWDFK H[WUD VKHHW V 


 6HH DWWDFKPHQW




 , ZDQW WKLV FKDUJH ILOHG ZLWK ERWK WKH ((2& DQG WKH 6WDWH RU ORFDO $JHQF\ LI DQ\ ,         127$5< ± :KHQ QHFHVVDU\ IRU 6WDWH DQG /RFDO 5HTXLUHPHQWV
 ZLOO DGYLVH WKH DJHQFLHV LI , FKDQJH P\ DGGUHVV RU SKRQH QXPEHU DQG , ZLOO
 FRRSHUDWH IXOO\ ZLWK WKHP LQ WKH SURFHVVLQJ RI P\ FKDUJH LQ DFFRUGDQFH ZLWK WKHLU
 SURFHGXUHV

 , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW                  , VZHDU RU DIILUP WKDW , KDYH UHDG WKH DERYH FKDUJH DQG WKDW LW LV WUXH WR
                                                                                             WKH EHVW RI P\ NQRZOHGJH LQIRUPDWLRQ DQG EHOLHI
                                                                                             6,*1$785( 2) &203/$,1$17



                                                                                             68%6&5,%(' $1' 6:251 72 %()25( 0( 7+,6 '$7(
                                                                                              Day, month, and year
      Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 37 of 86




                                   Charge of Discrimination
The particulars are:
       1.      This charge of discrimination challenges Enterprise Holdings, Inc.’s (the
               “Company”) violations of federal, state, and local laws that prohibit age
               discrimination in employment advertising, recruitment, and hiring, including the
               federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et
               seq., and all state and local anti-discrimination statutes that have parallel
               prohibitions on age discrimination in employment. 1 See, e.g., Ariz. Rev. Stat.
               Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-40 et seq.; Conn. Gen.
               Stat. §§ 46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§
               378-1 et seq.; Idaho Code Ann. §§ 67-5901 et seq.; 775 Ill. Comp. Stat. Ann. §§
               5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-1111 et
               seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t
               §§ 20-101 et seq.; Mo. Ann. Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-
               303 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev. Stat. Ann. §§ 354-
               A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28
               R.I. Gen. Laws Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex.
               Labor Code Ann. § 21.001 et seq.; Utah Code Ann. §§ 34A-5-101 et seq.; Va.
               Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq.
       2.      The Communications Workers of America (“CWA”) is an international labor
               union representing over 700,000 workers in a broad range of industries, including
               telecommunications, cable, information technology, airline, manufacturing, print
               and broadcast news media, education, public service, and healthcare, among
               others. CWA’s central purpose is protecting the rights of workers through
               collective bargaining and public advocacy. CWA’s members work, live, and seek
               employment throughout the United States. CWA members reflect an impressive
               diversity of skills, interests, work experience, and talent, making them a rich pool
               of potential candidates for job opportunities. As a union, CWA has a strong
               social media presence and invests substantial resources in educating its members
               about the value of social media for networking and advocacy. CWA, which has
               an estimated over 160,000 members who are over age 40, counts hundreds of
               thousands of Facebook users among its ranks.
       3.      Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
               was recently laid off from her longstanding job at a call center in Franklin
               County, Ohio. She regularly uses Facebook, and has used Facebook to seek
1
  The following state laws are excluded from this charge, because Plaintiffs need not exhaust
administrative remedies to bring an action in court under those statutes: the Alabama Age
Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the District of Columbia
Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn. Stat.
Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1
et seq.; the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil
Rights Act, Ohio Rev. Code Ann. §§ 4112.01 et seq.; and the Washington Law Against
Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et seq., see also id. § 49.44.090.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 38 of 86




      employment opportunities. In fact, on the one occasion that Ms. Bradley received
      an employment ad via Facebook on her Facebook News Feed, she contacted the
      employer to inquire about an open position. Ms. Bradley has skills in a range of
      areas and would be qualified for a range of positions in various fields. She is
      willing to work not just in Ohio but beyond her local geographic area.
4.    Maurice Anscombe is a 57-year-old man who lives in Baltimore County,
      Maryland. He is currently seeking full-time employment, having previously
      worked as a cable technician for almost two decades and, before that, in law
      enforcement. He regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Mr. Anscombe has skills in a range of areas and
      would be qualified for a range of positions in various fields. He is willing to work
      not just in Maryland, but also beyond his local geographic area.
5.    Lura Callahan is a 67-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Callahan has skills in a range of areas and would
      be qualified for a range of positions in various fields.
6.    This charge is being filed against the Company and all employers or employment
      agencies who have purchased or sent employment-related Facebook
      advertisements that placed an upper age limit on the population of Facebook users
      that was eligible to receive an advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge (“Defendant Class Members”).
7.    Ms. Bradley, Mr. Anscombe, and/or Ms. Callahan have routinely been denied
      employment advertisements and recruitment that similarly situated workers who
      are less than 40-years-old have received. If Ms. Bradley, Mr. Anscombe, and/or
      Mr. Callahan had received such ads, they would have clicked on those
      employment ads in order to learn more about those opportunities and pursue
      them.
8.    Ms. Bradley, Mr. Anscombe, and Ms. Callahan are filing this charge on
      behalf of all Facebook users in the United States who are 40-years-old or
      older who are or were interested in receiving employment-related
      advertisements or recruiting from employers or employment agencies via
      Facebook’s ad platform and are being or were excluded from being
      eligible to receive an employment-related advertisement because the
      Company and/or one or more of the Defendant Class Members placed an
      upper age limit on the population of Facebook users that was eligible to
      receive an employment-related advertisement, at any time from the earliest
      date actionable under the limitations period applicable to the given claim
      until the date of judgment in any judicial proceeding initiated by the
      charging parties herein in relation to the claims asserted in this charge
      (“Plaintiff Class Members”).
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 39 of 86




9.    CWA is filing this charge on behalf of its members pursuant to Hunt v.
      Washington State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977).
      CWA has associational standing to pursue the claims asserted herein because
      many of CWA’s members have standing to sue the Company and Defendant
      Class Members under applicable federal, state, and local laws prohibiting age
      discrimination; the interests that CWA seeks to protect are germane to its purpose;
      and neither the claims asserted nor the relief requested by CWA requires the
      participation of any individual member of CWA for the relief that CWA is
      seeking.
10.   Additionally, CWA is filing this charge as an aggrieved person who has been
      harmed by the Company and Defendant Class Members’ violations of federal,
      state, and local laws that prohibit age discrimination. Through this charge, CWA
      seeks to remedy past and continuing harm caused by the Company and Defendant
      Class Members. CWA has undertaken efforts to identify and combat the age
      discrimination described in this charge, including by engaging in an investigation
      of the systemic violations and by contacting dozens of employers and
      employment agencies to educate them about their harmful and unlawful practices
      and to ask them to stop such practices. As a result of CWA’s education and
      outreach to combat this ongoing discrimination, it appears that a number of larger
      and smaller companies have temporarily stopped excluding older workers from
      their advertising and recruiting on Facebook. By engaging in these efforts to
      identify and combat discrimination, CWA’s resources have been diverted from
      activities in which CWA would ordinarily engage, including collective
      bargaining, counseling, and assisting its members in various ways, towards
      addressing such discrimination, and CWA’s mission to protect the labor and civil
      rights of its members has been frustrated.
11.   Both CWA and its members have been harmed in other ways by the exclusion of
      older workers from advertising and recruiting. The exclusion of older workers
      from new job opportunities restricts the labor market for CWA’s members and
      makes it harder for them to find jobs when they are unemployed or to find better
      jobs when they are employed. When the job market is tightened for a segment of
      CWA’s membership or potential membership because of age discrimination, it
      reduces the bargaining power of CWA and its members to obtain better wages
      and benefits in negotiations with employers. Accordingly, this loss of bargaining
      power adversely affects the wages and benefits of CWA’s members and, in turn,
      adversely affects the membership dues of CWA and the ability of CWA to grow
      its ranks.
12.   The ADEA and analogous state and local statutes that prohibit age discrimination
      in employment advertising, recruitment, and hiring make it unlawful for an
      employer or employment agency “to print or publish, or cause to be printed or
      published, any notice or advertisement relating to employment by such an
      employer . . . or relating to any classification or referral for employment by such
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 40 of 86




      an employment agency, indicating any preference, limitation, specification, or
      discrimination, based on age.” 29 U.S.C. § 623(e).
13.   The ADEA and analogous state and local statutes make it unlawful for an
      employer or an employment agency to: fail or refuse to hire any individual
      because of such individual’s age; limit, segregate, or classify employees in any
      way which would deprive or tend to deprive any individual of employment
      opportunities because of such individual’s age; or fail or refuse to refer for
      employment, or otherwise to discriminate against, any individual because of such
      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).

14.   The Company and Defendant Class Members are employers and/or employment
      agencies pursuant to 29 U.S.C. § 630(b), (c) and analogous state and local anti-
      discrimination laws, because they are: engaged in an industry affecting commerce
      and have twenty or more employees for each working day in each of twenty or
      more calendar weeks in the current or preceding calendar year; and/or regularly
      undertaking with or without compensation to procure employees for an employer,
      to procure for employees opportunities to work for an employer, and/or are agents
      of such persons.
15.   Ms. Bradley, Mr. Anscombe, and Ms. Callahan, members of CWA, are
      employees within the meaning of all applicable state and local laws prohibiting
      age discrimination in employment advertising, recruitment, and hiring, because
      they are seeking employment from an employer or employment agency or an
      agent of an employer or employment agency.
16.   When advertising employment via Facebook’s advertising platform, the Company
      and Defendant Class Members have targeted their employment ads towards
      younger prospective job applicants on the Facebook advertising platform and
      simultaneously excluded older workers from receiving the same employment
      advertising and recruiting that is directed to younger workers.
17.   When the Company has sent advertisements on Facebook to prospective
      applicants, the Company’s employment ads have stated that the Company wants
      to reach people who are below a certain age threshold. These statements thereby
      exclude certain workers who 40-years-old or older from receiving the
      employment ads and opportunities.
18.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.

19.   When the Company makes a statement within an employment advertisement that
      it wants to reach people between an age range that excludes all or many workers
      who are 40-years-old or greater, the advertisement communicates the message
      that the Company is less interested in or not interested in recruiting or hiring older
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 41 of 86




      workers. Such an advertisement informs the reader of the advertisement and the
      public at large that the employer or employment agency sending the
      advertisement or advertising the position has a preference for younger workers
      over older workers in recruiting and hiring and that the employer or employment
      agency is limiting job opportunities to younger workers and drawing a distinction
      between younger and older workers in the advertising, recruiting, and hiring of
      employees.

20.   The pattern or practice of discrimination challenged by the charging parties herein
      is undertaken with the intent and purpose of discouraging and preventing older
      workers from applying for jobs with the Company based on their age, and with
      the intent of failing or refusing to hire older workers who are excluded from
      receiving such employment ads based on their age.

21.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or greater worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
      hiring prospective applicants for job opportunities based on their age, because the
      Company excludes older workers from receiving the same employment
      advertisements that younger workers receive. In addition, this practice limits,
      segregates, and classifies older workers in the advertising, recruitment, and hiring
      of employees in a way that deprives or tends to deprive them of employment
      opportunities based on age, because older workers are classified based on their
      age, segregated from younger workers who receive ads that older workers do not
      receive, and excluded from receiving advertising, recruitment, and hiring
      opportunities that younger workers receive from the Company.

22.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding older workers from the population of individuals to
      whom the Company directs its employment advertisements and recruiting on
      Facebook’s ad platform has the effect of disproportionately excluding older
      workers who are 40-years-old or greater from receiving employment advertising,
      recruiting, and hiring opportunities based on their age.

23.   Excluding older workers from receiving the same employment advertisements
      that are provided to younger workers causes and has a disproportionate adverse
      effect on the employment advertising and recruitment opportunities that older
      workers receive and their opportunities to be hired by the Company. This pattern
      or practice has the effect of limiting, segregating, and classifying older workers
      and depriving them of employment opportunities because it places prospective
      applicants into groups that will and will not be targeted for advertising and
      recruitment opportunities in a manner that results in older workers
      disproportionately being in the group of prospective applicants who will not
      receive advertising or recruiting.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 42 of 86




24.   This class charge is meant to exhaust all class-based disparate treatment, class-
      based disparate impact, and all other class-based claims that are actionable under
      the ADEA and analogous state and local laws, including violations of publication
      or advertising provisions of such laws. We are filing this charge on behalf of all
      individuals nationwide who have been excluded from receiving employment
      advertisements via Facebook’s advertising platform, and we are filing this charge
      against all employers nationwide who have used Facebook’s advertising platform
      to place an upper age limit on the population of Facebook users that was eligible
      to receive an employment-related advertisement, at any time from the earliest date
      actionable under the limitations period applicable to the given claim until the date
      of judgment in any judicial proceeding initiated by the charging parties herein in
      relation to the claims asserted in this charge.

25.   Through this charge and legal action, CWA, Ms. Bradley, Mr. Anscombe, and
      Ms. Callahan, and others similarly situated, seek all injunctive, equitable, legal,
      monetary, punitive, and/or other forms of relief or damages that are available
      under the ADEA and the state and local statutes identified above.

26.   CWA, Ms. Bradley, Mr. Anscombe, and Ms. Callahan request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis.
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 43 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 44 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 45 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 46 of 86
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 47 of 86




                                          Charge of Discrimination
The particulars are:
         1.       This charge of discrimination challenges Nebraska Furniture Mart’s (the
                  “Company”) violations of federal, state, and local laws that prohibit sex
                  discrimination (including discrimination based on gender identity) in employment
                  advertising, recruitment, and hiring, including Title VII of the Civil Rights Act of
                  1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e, et seq., and all state and
                  local anti-discrimination statutes that have parallel prohibitions on sex
                  discrimination in employment. This charge also challenges the Company’s
                  violations of federal, state, and local laws that prohibit age discrimination in
                  employment advertising, recruitment, and hiring, including the federal Age
                  Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq., and all
                  state and local anti-discrimination statutes that have parallel prohibitions on age
                  discrimination in employment. 1
         2.       As described herein, the Company has a pattern, practice, or policy of targeting
                  job advertisements and related recruitment and hiring opportunities on
                  Facebook’s advertising platform to younger male Facebook users as prospective
                  applicants, while excluding all female and other non-male prospective applicants,
                  and all prospective applicants over 50 years old, from receiving the job
                  advertisements and opportunities. In the context of advertising for employment
                  (as well as for other economic opportunities), the practice of segregating
                  prospective applicants and excluding women, other non-male individuals, and all
                  applicants over 50 years old from receiving job opportunities violates federal,
                  state, and local laws prohibiting sex and age discrimination in employment
                  advertising, recruiting, and hiring, even though targeting certain types of
                  advertisements based on gender, such as clothing, may not be unlawful in various
                  jurisdictions.
         3.       Facebook requires each of its users to identify their gender when opening an
                  account. In turn, through its advertising platform, Facebook enables employers to
                  target advertisements and recruitment based on the user’s gender, by allowing
                  advertisers to select either “All,” “Male,” or “Female” users to receive the ad.

1
  See, e.g., Ariz. Rev. Stat. Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-401 et seq.; Conn. Gen. Stat. §§
46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§ 378-1 et seq.; Idaho Code Ann. §§ 67-
5901 et seq.; 775 Ill. Comp. Stat. Ann. §§ 5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-
1111 et seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t §§ 20-101 et seq.; Mo. Ann.
Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-101 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev.
Stat. Ann. §§ 354-A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28 R.I. Gen. Laws
Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex. Labor Code Ann. § 21.001 et seq.; Utah Code Ann.
§§ 34A-5-101 et seq.; Va. Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq. The following state
laws are excluded from this charge, because Plaintiffs need not exhaust administrative remedies to bring an action in
court under those statutes: the Alabama Age Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the
District of Columbia Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn.
Stat. Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1 et seq.; the
New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil Rights Act, Ohio Rev. Code
Ann. §§ 4112.01 et seq.; and the Washington Law Against Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et
seq., see also id. § 49.44.090.

                                                          1
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 48 of 86




         4.       Once the employer limits its target audience for a job advertisement based on the
                  gender of the users it wants to reach, Facebook then effectuates the employer’s
                  gender-based targeting preferences by delivering the ads only to users who
                  identify as the selected gender, using the gender assigned to or selected by the
                  user to target ads on the basis of sex, while excluding all other users from
                  receiving the advertisement. Thus, if an advertiser selects “Male,” the
                  advertisement will not be shown to persons who publicly identify as “Female” or
                  a “custom” gender that publicly identifies their gender pronoun as “Neutral.” 2
         5.       The Company availed itself of this option and chose to deliver its ads for various
                  positions, including highlighting the position of Delivery Prep Specialist, via
                  Facebook’s ad platform to male prospective applicants who are 18 to 50 years old,
                  and to exclude all other users from receiving the ad. Even when the Company
                  highlighted a specific position on the front page of the advertisement, the
                  advertisement was intended to and had the effect of showing a Facebook user who
                  clicked on the advertisement a range of positions at the Company.
         6.       Concurrent with the filing of this charge, the Charging Parties have filed charges
                  against Facebook for enabling, encouraging, and assisting a number of employers
                  and employment agencies, including the Company, to unlawfully target their
                  advertisements based on sex and age, and for delivering the ads in a
                  discriminatory manner. Facebook targeted all of these discriminatory
                  advertisements, as both an employment agency and an agent of the Company, in
                  exchange for the Company’s payment.
         7.       The effect of this discriminatory sex-based targeting of employment ads is
                  profound and only increasing as the world becomes more connected through
                  social media. Over the past five years, employment advertising, recruiting, and
                  hiring has undergone a seismic shift. Facebook and other social media platforms
                  have become a dominant force in the national labor market. In fact, social media
                  has become a primary means for big and small employers to identify, recruit, and
                  hire workers, particularly through the use of targeted ads.
THE PARTIES
         8.       Bobbi Spees is a 36-year-old woman who lives in McKean County, Pennsylvania.
                  She has been seeking full-time employment for approximately three and one-half
                  years. She regularly uses Facebook, and has used Facebook to seek employment
                  opportunities. Ms. Spees has skills in a range of areas and would be qualified for

2
  As detailed in the Charge filed concurrently against Facebook, when signing up for a Facebook account, users
must click a box to select either “Male” or “Female.” After creating an account, users may edit the gender identity
listed in their profile and select “male,” “female,” or “custom,” which allows them to select one of several dozen
other options reflecting a range of gender identities. If a user does not edit the gender associated with their profile,
then a “he” or “she” pronoun is assigned automatically based on the initial gender the person selected. If a user edits
the gender associated with their account from their initial category selected when they opened the account, whether
from male to female or from female to male, then the associated pronoun also changes automatically accordingly,
although a warning pops up informing the user that pronouns are public and appear on their public profile. If a user
changes their gender to “custom,” then the user must select one of three pronoun choices: “Male,” “Female,” or
“Neutral.” Upon information and belief, Facebook’s ad targeting tool is based on the gender pronoun associated
with the user’s profile.

                                                           2
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 49 of 86




      numerous positions in various fields. She is willing to work not just in
      Pennsylvania but beyond her local geographic area.
9.    Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Bradley has skills in a range of areas and would
      be qualified for numerous positions in various fields. She is willing to work not
      just in Ohio but also beyond her local geographic area.
10.   Renia Hudson is a 58-year-old woman who lives in Chicago, Illinois and
      previously lived and worked in Sacramento County, California. For the two years
      prior to the filing date, she has been unemployed and/or seeking employment.
      She regularly uses Facebook, and has used Facebook to seek employment
      opportunities. Ms. Hudson has skills in a range of areas and would be qualified
      for numerous positions in various fields. She is willing to work not just in
      California but also beyond her local geographic area.
11.   The Communications Workers of America (“CWA”) is an international labor
      union representing over 700,000 workers in a broad range of industries, including
      telecommunications, cable, information technology, airline, manufacturing, print
      and broadcast news media, education, public service, and healthcare, among
      others. CWA’s central purpose is protecting the rights of workers through
      collective bargaining and public advocacy. CWA’s members work, live, and seek
      employment throughout the United States. CWA members reflect an impressive
      diversity of skills, interests, work experience, and talent, making them a rich pool
      of potential candidates for job opportunities. As a union, CWA has a strong
      social media presence and invests substantial resources in educating its members
      about the value of social media for networking and advocacy. CWA, which has
      an estimated over 160,000 members who are over age 40, counts hundreds of
      thousands of Facebook users among its ranks. Approximately half of CWA’s
      members are women.
12.   CWA files this charge on behalf of its members pursuant to Hunt v. Washington
      State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977). CWA has
      associational standing to pursue the claims asserted herein because many of
      CWA’s members have standing to sue the Company under applicable federal,
      state, and local laws prohibiting age and sex discrimination; the interests that
      CWA seeks to protect are germane to its purpose; and neither the claims asserted
      nor the relief requested by CWA requires the participation of any individual
      member of CWA for the relief that CWA is seeking.
13.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members have routinely been denied the opportunity to receive employment
      advertisements and recruitment on Facebook from the Company that similarly
      situated male Facebook users have received.
14.   If Ms. Spees, Ms. Bradley, Ms. Hudson, and/or CWA’s female and other non-
      male members had received such ads, they would have clicked on those


                                       3
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 50 of 86




          employment ads in order to learn more about those opportunities and pursue
          them.
    15.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of
          themselves and all female and other non-male Facebook users in the United States
          of any age who are or were interested in receiving employment-related
          advertisements or recruiting from employers or employment agencies via
          Facebook’s ad platform and were or are currently being excluded from receiving
          an employment-related advertisement because the Company placed a sex-based
          limitation on the population of Facebook users that was eligible to receive an
          employment-related advertisement, at any time from the earliest date actionable
          under the limitations period applicable to the given claim until the date of
          judgment in any judicial proceeding initiated by the Charging Parties herein in
          relation to the claims asserted in this charge (“Plaintiff Sex Class Members”).
SEX DISCRIMINATION
    16.   The Company has a pattern or practice of engaging in discriminatory employment
          advertising, recruitment, and hiring by excluding female and other non-male job
          applicants from the population of individuals to whom the Company directs its
          employment advertisements and recruiting on Facebook’s ad platform based on
          their sex, including by directing Facebook to publish an employment
          advertisement seeking applicants for the position of Delivery Prep Specialist only
          to men who are 18 to 50 years old. Examples of the Company’s exclusionary
          employment advertisements are attached hereto as Exhibit A.
    17.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to “print or publish or cause to be printed or published any notice or
          advertisement relating to employment by such an employer . . . , or relating to any
          classification or referral for employment by such an employment agency, . . .
          indicating any preference, limitation, specification, or discrimination, based on
          race, color, religion, sex, or national origin, except that such a notice or
          advertisement may indicate a preference, limitation, specification, or
          discrimination based on religion, sex, or national origin when religion, sex, or
          national origin is a bona fide occupational qualification for employment.” 42
          U.S.C. 2000e-3(b).
    18.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
          against any individual with respect to compensation, terms, conditions, or
          privileges of employment, because of such individual’s race, color, religion, sex,
          or national origin; or to limit, segregate, or classify employees or applicants for
          employment in any way that would deprive or tend to deprive any individual of
          employment opportunities or otherwise adversely affect her or his status as an


                                            4
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 51 of 86




      employee, because of such individual’s race, color, religion, sex, or national
      origin. 42 U.S.C. 2000e-(a), (b).
19.   The Company is an employer pursuant to 42 U.S.C. § 2000e(b) and analogous
      state and local anti-discrimination laws, because it is engaged in an industry
      affecting commerce and has fifteen or more employees for each working day in
      each of twenty or more calendar weeks in the current or preceding calendar year.
20.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members are employees within the meaning of all applicable state and local laws
      prohibiting sex discrimination in employment advertising, recruitment, and hiring,
      because they are seeking employment from an employer or employment agency
      or an agent of an employer or employment agency.
21.   When advertising employment via Facebook’s advertising platform, the Company
      has targeted its employment ads towards male prospective job applicants on the
      Facebook advertising platform based on their sex and simultaneously excluded
      female and all other non-male prospective job applicants from receiving the same
      employment advertising and recruiting.
22.   Facebook’s ad targeting tools permit the user who receives an ad on Facebook’s
      platform to click an icon leading to a drop-down menu that allows them to click
      “Why am I seeing this ad?”. When the Company has elected to send its
      advertisements on Facebook to prospective male applicants, the notice provided
      states that the Company wants to reach men. The notice does not indicate that the
      Company wants to reach women or other non-male users.
23.   The Company knew or reasonably should have known that when it directed
      Facebook—its agent in creating, developing, and sending its job advertisements—
      to exclude all female and other non-male users from seeing its job advertisements
      that a portion of the “Sponsored Ad” would make a statement that the employer
      wants to reach men. Facebook clearly informs its advertisers about how its ad
      platform works and in particular how Facebook’s ad transparency functions will
      be included with ads that are created and disseminated on Facebook’s platform.
      Facebook’s publicly available “Advertiser Help Center” details its policy of
      telling users why they are being shown specific ads. Facebook describes the
      “Why am I seeing this ad” function under a sub-section titled “Our Advertising
      Principles,” and Facebook highlights this function as part of Facebook’s
      commitment to advertising transparency. Facebook emphasizes that “anyone can
      visit their Ad Preferences to learn about the interests and information that
      influence the ads they see.”
24.   By providing this notice along with the advertisement, Facebook publishes and
      causes to be published this discriminatory statement about employment as both an
      employment agency and an agent of the Company. Likewise, the Company
      publishes or causes to be published this discriminatory notice about employment
      as an employer or employment agency. This notice is evidence that the employer
      in fact requested the illegal steering, and that Facebook in fact executed the illegal
      steering.


                                        5
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 52 of 86




25.   The notice stating that the Company wants to reach men without mentioning
      female or other non-male individuals informs the reader of the advertisement and
      anyone else who may view the ad that the Company has a preference for male
      workers over female and other non-male workers in recruiting and hiring and that
      the Company is limiting job opportunities to male applicants and drawing a
      distinction between male applicants and female/non-male applicants in the
      advertising, recruiting, and hiring of employees. In addition, by excluding
      women and other non-male individuals from receiving the advertisements and
      recruiting, the Company’s ad campaign indicates a preference, discrimination, or
      limitation based on sex.
26.   The pattern or practice of discrimination based on sex challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing female and other non-male workers from applying for jobs with the
      Company based on their sex, and with the intent of failing or refusing to hire
      female and other non-male workers who are excluded from receiving such
      employment ads based on their sex.
27.   The pattern or practice of discrimination described above constitutes intentional
      discrimination and disparate treatment under Title VII and analogous state and
      local anti-discrimination laws. It treats female and other non-male prospective
      applicants worse than male applicants in advertising, recruiting, and hiring
      prospective applicants for job opportunities based on their sex, because the
      Company excludes Facebook users identified as female or other non-male
      categories from receiving the same employment advertisements that are directed
      towards users identified as male. In addition, this practice limits, segregates, and
      classifies workers in the advertising, recruitment, and hiring of employees in a
      way that deprives or tends to deprive them of employment opportunities based on
      sex, because workers are classified based on their sex, segregated from receiving
      ads that other workers receive, and excluded from receiving advertising,
      recruitment, and hiring opportunities that workers of another gender receive from
      the Company.
28.   The practice also constitutes unlawful sex-based stereotyping, because in
      excluding female and other non-male Facebook users from receiving advertising,
      recruiting, and hiring the Company is motivated by and acting upon a harmful
      stereotype that female and other non-male workers will not be or are not
      interested in the relevant job opportunities because of their sex, or that they will
      not be or are not qualified applicants for the position because of their sex.
29.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding female and other non-male Facebook users from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform based on their sex has
      the effect of disproportionately excluding female and other non-male potential job
      applicants from receiving employment advertising, recruiting, and hiring
      opportunities based on their sex.


                                        6
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 53 of 86




    30.   Excluding female and other non-male Facebook users from receiving the same
          employment advertisements that are provided to male users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that female and other non-male potential job applicants receive and
          their opportunities to be hired by the Company. This pattern or practice has the
          effect of limiting, segregating, and classifying workers based on their sex and
          depriving them of employment opportunities because it places prospective
          applicants into groups that will and will not be targeted for advertising and
          recruitment opportunities in a manner that results in female and other non-male
          workers disproportionately being in the group of prospective applicants who will
          not receive advertising or recruiting. In addition, this practice has the effect of
          depriving all workers of a diverse work environment regardless of their own sex.
AGE DISCRIMINATION
    31.   Ms. Bradley, Ms. Hudson, and CWA’s members have routinely been denied the
          opportunity to receive employment advertisements and recruitment on Facebook
          from the Company that similarly situated Facebook users who are younger than
          40-years-old have received. If Ms. Bradley, Ms. Hudson, and/or CWA’s
          members had received such ads, they would have clicked on those employment
          ads in order to learn more about those opportunities and pursue them.
    32.   Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of themselves and
          all Facebook users in the United States who are 40-years-old or older who are or
          were interested in receiving employment-related advertisements or recruiting
          from employers or employment agencies via Facebook’s ad platform and were or
          are currently being excluded from receiving employment-related advertisements
          because the Company placed an upper age limit on the population of Facebook
          users that was eligible to receive an employment-related advertisement, at any
          time from the earliest date actionable under the limitations period applicable to
          the given claim until the date of judgment in any judicial proceeding initiated by
          the Charging Parties herein in relation to the claims asserted in this charge
          (“Plaintiff Age Class Members”).
    33.   The ADEA and analogous state and local statutes that prohibit age discrimination
          in employment advertising, recruitment, and hiring make it unlawful for an
          employer or employment agency “to print or publish, or cause to be printed or
          published, any notice or advertisement relating to employment by such an
          employer . . . or relating to any classification or referral for employment by such
          an employment agency, indicating any preference, limitation, specification, or
          discrimination, based on age.” 29 U.S.C. § 623(e).
    34.   The ADEA and analogous state and local statutes make it unlawful for an
          employer or an employment agency to: fail or refuse to hire any individual
          because of such individual’s age; limit, segregate, or classify employees in any
          way which would deprive or tend to deprive any individual of employment
          opportunities because of such individual’s age; or fail or refuse to refer for
          employment, or otherwise to discriminate against, any individual because of such


                                           7
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 54 of 86




      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).
35.   The Company is an employer pursuant to 29 U.S.C. § 630(b) and analogous state
      and local anti-discrimination laws, because it is engaged in an industry affecting
      commerce and has twenty or more employees for each working day in each of
      twenty or more calendar weeks in the current or preceding calendar year.
36.   Ms. Bradley, Ms. Hudson, and CWA’s members, are employees within the
      meaning of all applicable state and local laws prohibiting age discrimination in
      employment advertising, recruitment, and hiring, because they are seeking
      employment from an employer or employment agency or an agent of an employer
      or employment agency.
37.   When advertising employment via Facebook’s advertising platform, the Company
      has intentionally targeted its employment ads towards younger prospective job
      applicants on the Facebook advertising platform and simultaneously excluded
      older workers from receiving the same employment advertising and recruiting that
      is directed to younger workers.
38.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.
39.   When the Company has sent advertisements on Facebook to prospective
      applicants, the notice that states “Why am I seeing this ad?” has stated that the
      Company wants to reach people who are below a certain age threshold. This
      statement is evidence that the Company in fact requested the illegal steering, and
      that Facebook in fact executed the illegal steering.
40.   The notice informs the reader of the advertisement and the public at large that the
      Company has a preference for younger applicants rather than older applicants in
      recruiting and hiring and that the Company is limiting job opportunities to
      younger applicants and drawing a distinction between younger and older
      applicants in the advertising, recruiting, and hiring of employees. In addition, by
      excluding older Facebook users from receiving the advertisements and recruiting,
      the Company’s ad campaign indicates a preference, discrimination, or limitation
      based on age.
41.   The pattern or practice of discrimination based on age challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing older workers from applying for jobs with the Company based on their
      age, and with the intent of failing or refusing to hire older workers who are
      excluded from receiving such employment ads based on their age.
42.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or older worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
      hiring prospective applicants for job opportunities based on their age, because the

                                       8
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 55 of 86




          Company excludes older Facebook users from receiving the same employment
          advertisements that younger users receive. In addition, this practice limits,
          segregates, and classifies older workers in the advertising, recruitment, and hiring
          of employees in a way that deprives or tends to deprive them of employment
          opportunities based on age, because older workers are classified based on their
          age, segregated from younger workers who receive ads that older workers do not
          receive, and excluded from receiving advertising, recruitment, and hiring
          opportunities that younger workers receive from the Company.
    43.   The practice also constitutes unlawful age-based stereotyping, because in
          excluding older Facebook users from receiving advertising, recruiting, and hiring
          the Company is motivated by and acting upon a harmful stereotype that older
          workers are not or will not be interested in or qualified for the relevant job
          opportunities because of their age.
    44.   In addition to constituting intentional discrimination, the pattern or practice of
          discrimination challenged in this charge constitutes unlawful disparate impact
          discrimination. Excluding older Facebook users from the population of
          individuals to whom the Company directs its employment advertisements and
          recruiting on Facebook’s ad platform has the effect of disproportionately
          excluding potential job applicants who are 40-years-old or older from receiving
          employment advertising, recruiting, and hiring opportunities based on their age.
    45.   Excluding older Facebook users from receiving the same employment
          advertisements that are provided to younger users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that older workers receive and their opportunities to be hired by the
          Company. This pattern or practice has the effect of limiting, segregating, and
          classifying older workers and depriving them of employment opportunities
          because it places prospective applicants into groups that will and will not be
          targeted for advertising and recruitment opportunities in a manner that results in
          older workers disproportionately being in the group of prospective applicants who
          will not receive advertising or recruiting. In addition, this practice has the effect
          of depriving all workers of an age-diverse work environment regardless of their
          age.
CLASS CLAIMS
    46.   This class charge is meant to exhaust all class-based disparate treatment, class-
          based disparate impact, and all other class-based claims that are actionable under
          Title VII and the ADEA, and analogous state and local laws, including violations
          of publication or advertising provisions of such laws. The charging parties file
          this charge on behalf of all individuals nationwide who have been excluded from
          receiving the Company’s employment advertisements via Facebook’s advertising
          platform based on their sex or gender and/or age at any time from the earliest date
          actionable under the limitations period applicable to the given claim until the date
          of judgment in any judicial proceeding initiated by the Charging Parties herein in
          relation to the claims asserted in this charge.


                                            9
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 56 of 86




47.   Through this charge and legal action, Ms. Spees, Ms. Bradley, Ms. Hudson, and
      all others similarly situated, along with CWA and its female and other non-male
      members, seek all injunctive, equitable, legal, monetary, punitive, and/or other
      forms of relief or damages that are available under Title VII and the ADEA and
      the state and local statutes identified above.
48.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis.
49.   This charge is intended to toll the statute of limitations for all potential applicants
      or employees nationwide who may have similar claims and to piggy-back on any
      prior charges that Ms. Bradley, Ms. Hudson, CWA, or other individuals have filed
      challenging the same practices by the Company.




                                        10
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 57 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 58 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 59 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 60 of 86
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 61 of 86




                                          Charge of Discrimination
The particulars are:
         1.       This charge of discrimination challenges Renewal by Andersen LLC’s (the
                  “Company”) violations of federal, state, and local laws that prohibit sex
                  discrimination (including discrimination based on gender identity) in employment
                  advertising, recruitment, and hiring, including Title VII of the Civil Rights Act of
                  1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e, et seq., and all state and
                  local anti-discrimination statutes that have parallel prohibitions on sex
                  discrimination in employment. This charge also challenges the Company’s
                  violations of federal, state, and local laws that prohibit age discrimination in
                  employment advertising, recruitment, and hiring, including the federal Age
                  Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et seq., and all
                  state and local anti-discrimination statutes that have parallel prohibitions on age
                  discrimination in employment. 1
         2.       As described herein, the Company has a pattern, practice, or policy of targeting
                  job advertisements and related recruitment and hiring opportunities on
                  Facebook’s advertising platform to younger male Facebook users as prospective
                  applicants, while excluding all female and other non-male prospective applicants,
                  and all prospective applicants over 45 years old, from receiving the job
                  advertisements and opportunities. In the context of advertising for employment
                  (as well as for other economic opportunities), the practice of segregating
                  prospective applicants and excluding women, other non-male individuals, and all
                  applicants over 45 years old from receiving job opportunities violates federal,
                  state, and local laws prohibiting sex and age discrimination in employment
                  advertising, recruiting, and hiring, even though targeting certain types of
                  advertisements based on gender, such as clothing, may not be unlawful in various
                  jurisdictions.
         3.       Facebook requires each of its users to identify their gender when opening an
                  account. In turn, through its advertising platform, Facebook enables employers to
                  target advertisements and recruitment based on the user’s gender, by allowing
                  advertisers to select either “All,” “Male,” or “Female” users to receive the ad.

1
  See, e.g., Ariz. Rev. Stat. Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-401 et seq.; Conn. Gen. Stat. §§
46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§ 378-1 et seq.; Idaho Code Ann. §§ 67-
5901 et seq.; 775 Ill. Comp. Stat. Ann. §§ 5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-
1111 et seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t §§ 20-101 et seq.; Mo. Ann.
Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-101 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev.
Stat. Ann. §§ 354-A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28 R.I. Gen. Laws
Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex. Labor Code Ann. § 21.001 et seq.; Utah Code Ann.
§§ 34A-5-101 et seq.; Va. Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq. The following state
laws are excluded from this charge, because Plaintiffs need not exhaust administrative remedies to bring an action in
court under those statutes: the Alabama Age Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the
District of Columbia Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn.
Stat. Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1 et seq.; the
New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil Rights Act, Ohio Rev. Code
Ann. §§ 4112.01 et seq.; and the Washington Law Against Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et
seq., see also id. § 49.44.090.

                                                          1
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 62 of 86




         4.       Once the employer limits its target audience for a job advertisement based on the
                  gender of the users it wants to reach, Facebook then effectuates the employer’s
                  gender-based targeting preferences by delivering the ads only to users who
                  identify as the selected gender, using the gender assigned to or selected by the
                  user to target ads on the basis of sex, while excluding all other users from
                  receiving the advertisement. Thus, if an advertiser selects “Male,” the
                  advertisement will not be shown to persons who publicly identify as “Female” or
                  a “custom” gender that publicly identifies their gender pronoun as “Neutral.” 2
         5.       The Company availed itself of this option and chose to deliver its ads for various
                  positions, including highlighting the position of Installer, via Facebook’s ad
                  platform to male prospective applicants who are 25 to 45 years old, and to
                  exclude all other users from receiving the ad. Even when the Company
                  highlighted a specific position on the front page of the advertisement, the
                  advertisement was intended to and had the effect of showing a Facebook user who
                  clicked on the advertisement a range of positions at the Company.
         6.       Concurrent with the filing of this charge, the Charging Parties have filed charges
                  against Facebook for enabling, encouraging, and assisting a number of employers
                  and employment agencies, including the Company, to unlawfully target their
                  advertisements based on sex and age, and for delivering the ads in a
                  discriminatory manner. Facebook targeted all of these discriminatory
                  advertisements, as both an employment agency and an agent of the Company, in
                  exchange for the Company’s payment.
         7.       The effect of this discriminatory sex-based targeting of employment ads is
                  profound and only increasing as the world becomes more connected through
                  social media. Over the past five years, employment advertising, recruiting, and
                  hiring has undergone a seismic shift. Facebook and other social media platforms
                  have become a dominant force in the national labor market. In fact, social media
                  has become a primary means for big and small employers to identify, recruit, and
                  hire workers, particularly through the use of targeted ads.
THE PARTIES
         8.       Bobbi Spees is a 36-year-old woman who lives in McKean County, Pennsylvania.
                  She has been seeking full-time employment for approximately three and one-half
                  years. She regularly uses Facebook, and has used Facebook to seek employment
                  opportunities. Ms. Spees has skills in a range of areas and would be qualified for

2
  As detailed in the Charge filed concurrently against Facebook, when signing up for a Facebook account, users
must click a box to select either “Male” or “Female.” After creating an account, users may edit the gender identity
listed in their profile and select “male,” “female,” or “custom,” which allows them to select one of several dozen
other options reflecting a range of gender identities. If a user does not edit the gender associated with their profile,
then a “he” or “she” pronoun is assigned automatically based on the initial gender the person selected. If a user edits
the gender associated with their account from their initial category selected when they opened the account, whether
from male to female or from female to male, then the associated pronoun also changes automatically accordingly,
although a warning pops up informing the user that pronouns are public and appear on their public profile. If a user
changes their gender to “custom,” then the user must select one of three pronoun choices: “Male,” “Female,” or
“Neutral.” Upon information and belief, Facebook’s ad targeting tool is based on the gender pronoun associated
with the user’s profile.

                                                           2
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 63 of 86




      numerous positions in various fields. She is willing to work not just in
      Pennsylvania but beyond her local geographic area.
9.    Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Bradley has skills in a range of areas and would
      be qualified for numerous positions in various fields. She is willing to work not
      just in Ohio but also beyond her local geographic area.
10.   Renia Hudson is a 58-year-old woman who lives in Chicago, Illinois and
      previously lived and worked in Sacramento County, California. For the two years
      prior to the filing date, she has been unemployed and/or seeking employment.
      She regularly uses Facebook, and has used Facebook to seek employment
      opportunities. Ms. Hudson has skills in a range of areas and would be qualified
      for numerous positions in various fields. She is willing to work not just in
      California but also beyond her local geographic area.
11.   The Communications Workers of America (“CWA”) is an international labor
      union representing over 700,000 workers in a broad range of industries, including
      telecommunications, cable, information technology, airline, manufacturing, print
      and broadcast news media, education, public service, and healthcare, among
      others. CWA’s central purpose is protecting the rights of workers through
      collective bargaining and public advocacy. CWA’s members work, live, and seek
      employment throughout the United States. CWA members reflect an impressive
      diversity of skills, interests, work experience, and talent, making them a rich pool
      of potential candidates for job opportunities. As a union, CWA has a strong
      social media presence and invests substantial resources in educating its members
      about the value of social media for networking and advocacy. CWA, which has
      an estimated over 160,000 members who are over age 40, counts hundreds of
      thousands of Facebook users among its ranks. Approximately half of CWA’s
      members are women.
12.   CWA files this charge on behalf of its members pursuant to Hunt v. Washington
      State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977). CWA has
      associational standing to pursue the claims asserted herein because many of
      CWA’s members have standing to sue the Company under applicable federal,
      state, and local laws prohibiting age and sex discrimination; the interests that
      CWA seeks to protect are germane to its purpose; and neither the claims asserted
      nor the relief requested by CWA requires the participation of any individual
      member of CWA for the relief that CWA is seeking.
13.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members have routinely been denied the opportunity to receive employment
      advertisements and recruitment on Facebook from the Company that similarly
      situated male Facebook users have received.
14.   If Ms. Spees, Ms. Bradley, Ms. Hudson, and/or CWA’s female and other non-
      male members had received such ads, they would have clicked on those


                                       3
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 64 of 86




          employment ads in order to learn more about those opportunities and pursue
          them.
    15.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of
          themselves and all female and other non-male Facebook users in the United States
          of any age who are or were interested in receiving employment-related
          advertisements or recruiting from employers or employment agencies via
          Facebook’s ad platform and were or are currently being excluded from receiving
          an employment-related advertisement because the Company placed a sex-based
          limitation on the population of Facebook users that was eligible to receive an
          employment-related advertisement, at any time from the earliest date actionable
          under the limitations period applicable to the given claim until the date of
          judgment in any judicial proceeding initiated by the Charging Parties herein in
          relation to the claims asserted in this charge (“Plaintiff Sex Class Members”).
SEX DISCRIMINATION
    16.   The Company has a pattern or practice of engaging in discriminatory employment
          advertising, recruitment, and hiring by excluding female and other non-male job
          applicants from the population of individuals to whom the Company directs its
          employment advertisements and recruiting on Facebook’s ad platform based on
          their sex, including by directing Facebook to publish an employment
          advertisement seeking applicants for the position of Installer only to men who are
          25 to 45 years old. Examples of the Company’s exclusionary employment
          advertisements are attached hereto as Exhibit A.
    17.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to “print or publish or cause to be printed or published any notice or
          advertisement relating to employment by such an employer . . . , or relating to any
          classification or referral for employment by such an employment agency, . . .
          indicating any preference, limitation, specification, or discrimination, based on
          race, color, religion, sex, or national origin, except that such a notice or
          advertisement may indicate a preference, limitation, specification, or
          discrimination based on religion, sex, or national origin when religion, sex, or
          national origin is a bona fide occupational qualification for employment.” 42
          U.S.C. 2000e-3(b).
    18.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
          against any individual with respect to compensation, terms, conditions, or
          privileges of employment, because of such individual’s race, color, religion, sex,
          or national origin; or to limit, segregate, or classify employees or applicants for
          employment in any way that would deprive or tend to deprive any individual of
          employment opportunities or otherwise adversely affect her or his status as an


                                            4
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 65 of 86




      employee, because of such individual’s race, color, religion, sex, or national
      origin. 42 U.S.C. 2000e-(a), (b).
19.   The Company is an employer pursuant to 42 U.S.C. § 2000e(b), and analogous
      state and local anti-discrimination laws, because it is engaged in an industry
      affecting commerce and has fifteen or more employees for each working day in
      each of twenty or more calendar weeks in the current or preceding calendar year.
20.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members are employees within the meaning of all applicable state and local laws
      prohibiting sex discrimination in employment advertising, recruitment, and hiring,
      because they are seeking employment from an employer or employment agency
      or an agent of an employer or employment agency.
21.   When advertising employment via Facebook’s advertising platform, the Company
      has targeted its employment ads towards male prospective job applicants on the
      Facebook advertising platform based on their sex and simultaneously excluded
      female and all other non-male prospective job applicants from receiving the same
      employment advertising and recruiting.
22.   Facebook’s ad targeting tools permit the user who receives an ad on Facebook’s
      platform to click an icon leading to a drop-down menu that allows them to click
      “Why am I seeing this ad?”. When the Company has elected to send its
      advertisements on Facebook to prospective male applicants, the notice provided
      states that the Company wants to reach men. The notice does not indicate that the
      Company wants to reach women or other non-male users.
23.   The Company knew or reasonably should have known that when it directed
      Facebook—its agent in creating, developing, and sending its job advertisements—
      to exclude all female and other non-male users from seeing its job advertisements
      that a portion of the “Sponsored Ad” would make a statement that the employer
      wants to reach men. Facebook clearly informs its advertisers about how its ad
      platform works and in particular how Facebook’s ad transparency functions will
      be included with ads that are created and disseminated on Facebook’s platform.
      Facebook’s publicly available “Advertiser Help Center” details its policy of
      telling users why they are being shown specific ads. Facebook describes the
      “Why am I seeing this ad” function under a sub-section titled “Our Advertising
      Principles,” and Facebook highlights this function as part of Facebook’s
      commitment to advertising transparency. Facebook emphasizes that “anyone can
      visit their Ad Preferences to learn about the interests and information that
      influence the ads they see.”
24.   By providing this notice along with the advertisement, Facebook publishes and
      causes to be published this discriminatory statement about employment as both an
      employment agency and an agent of the Company. Likewise, the Company
      publishes or causes to be published this discriminatory notice about employment
      as an employer or employment agency. This notice is evidence that the employer
      in fact requested the illegal steering, and that Facebook in fact executed the illegal
      steering.


                                        5
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 66 of 86




25.   The notice stating that the Company wants to reach men without mentioning
      female or other non-male individuals informs the reader of the advertisement and
      anyone else who may view the ad that the Company has a preference for male
      workers over female and other non-male workers in recruiting and hiring and that
      the Company is limiting job opportunities to male applicants and drawing a
      distinction between male applicants and female/non-male applicants in the
      advertising, recruiting, and hiring of employees. In addition, by excluding
      women and other non-male individuals from receiving the advertisements and
      recruiting, the Company’s ad campaign indicates a preference, discrimination, or
      limitation based on sex.
26.   The pattern or practice of discrimination based on sex challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing female and other non-male workers from applying for jobs with the
      Company based on their sex, and with the intent of failing or refusing to hire
      female and other non-male workers who are excluded from receiving such
      employment ads based on their sex.
27.   The pattern or practice of discrimination described above constitutes intentional
      discrimination and disparate treatment under Title VII and analogous state and
      local anti-discrimination laws. It treats female and other non-male prospective
      applicants worse than male applicants in advertising, recruiting, and hiring
      prospective applicants for job opportunities based on their sex, because the
      Company excludes Facebook users identified as female or other non-male
      categories from receiving the same employment advertisements that are directed
      towards users identified as male. In addition, this practice limits, segregates, and
      classifies workers in the advertising, recruitment, and hiring of employees in a
      way that deprives or tends to deprive them of employment opportunities based on
      sex, because workers are classified based on their sex, segregated from receiving
      ads that other workers receive, and excluded from receiving advertising,
      recruitment, and hiring opportunities that workers of another gender receive from
      the Company.
28.   The practice also constitutes unlawful sex-based stereotyping, because in
      excluding female and other non-male Facebook users from receiving advertising,
      recruiting, and hiring the Company is motivated by and acting upon a harmful
      stereotype that female and other non-male workers will not be or are not
      interested in the relevant job opportunities because of their sex, or that they will
      not be or are not qualified applicants for the position because of their sex.
29.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding female and other non-male Facebook users from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform based on their sex has
      the effect of disproportionately excluding female and other non-male potential job
      applicants from receiving employment advertising, recruiting, and hiring
      opportunities based on their sex.


                                        6
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 67 of 86




    30.   Excluding female and other non-male Facebook users from receiving the same
          employment advertisements that are provided to male users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that female and other non-male potential job applicants receive and
          their opportunities to be hired by the Company. This pattern or practice has the
          effect of limiting, segregating, and classifying workers based on their sex and
          depriving them of employment opportunities because it places prospective
          applicants into groups that will and will not be targeted for advertising and
          recruitment opportunities in a manner that results in female and other non-male
          workers disproportionately being in the group of prospective applicants who will
          not receive advertising or recruiting. In addition, this practice has the effect of
          depriving all workers of a diverse work environment regardless of their own sex.
AGE DISCRIMINATION
    31.   Ms. Bradley, Ms. Hudson, and CWA’s members have routinely been denied the
          opportunity to receive employment advertisements and recruitment on Facebook
          from the Company that similarly situated Facebook users who are younger than
          40-years-old have received. If Ms. Bradley, Ms. Hudson, and/or CWA’s
          members had received such ads, they would have clicked on those employment
          ads in order to learn more about those opportunities and pursue them.
    32.   Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of themselves and
          all Facebook users in the United States who are 40-years-old or older who are or
          were interested in receiving employment-related advertisements or recruiting
          from employers or employment agencies via Facebook’s ad platform and were or
          are currently being excluded from receiving employment-related advertisements
          because the Company placed an upper age limit on the population of Facebook
          users that was eligible to receive an employment-related advertisement, at any
          time from the earliest date actionable under the limitations period applicable to
          the given claim until the date of judgment in any judicial proceeding initiated by
          the Charging Parties herein in relation to the claims asserted in this charge
          (“Plaintiff Age Class Members”).
    33.   The ADEA and analogous state and local statutes that prohibit age discrimination
          in employment advertising, recruitment, and hiring make it unlawful for an
          employer or employment agency “to print or publish, or cause to be printed or
          published, any notice or advertisement relating to employment by such an
          employer . . . or relating to any classification or referral for employment by such
          an employment agency, indicating any preference, limitation, specification, or
          discrimination, based on age.” 29 U.S.C. § 623(e).
    34.   The ADEA and analogous state and local statutes make it unlawful for an
          employer or an employment agency to: fail or refuse to hire any individual
          because of such individual’s age; limit, segregate, or classify employees in any
          way which would deprive or tend to deprive any individual of employment
          opportunities because of such individual’s age; or fail or refuse to refer for
          employment, or otherwise to discriminate against, any individual because of such


                                           7
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 68 of 86




      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).
35.   The Company is an employer pursuant to 29 U.S.C. § 630(b) and analogous state
      and local anti-discrimination laws because it is engaged in an industry affecting
      commerce and has twenty or more employees for each working day in each of
      twenty or more calendar weeks in the current or preceding calendar year.
36.   Ms. Bradley, Ms. Hudson, and CWA’s members, are employees within the
      meaning of all applicable state and local laws prohibiting age discrimination in
      employment advertising, recruitment, and hiring, because they are seeking
      employment from an employer or employment agency or an agent of an employer
      or employment agency.
37.   When advertising employment via Facebook’s advertising platform, the Company
      has intentionally targeted its employment ads towards younger prospective job
      applicants on the Facebook advertising platform and simultaneously excluded
      older workers from receiving the same employment advertising and recruiting that
      is directed to younger workers.
38.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.
39.   When the Company has sent advertisements on Facebook to prospective
      applicants, the notice that states “Why am I seeing this ad?” has stated that the
      Company wants to reach people who are below a certain age threshold. This
      statement is evidence that the Company in fact requested the illegal steering, and
      that Facebook in fact executed the illegal steering.
40.   The notice informs the reader of the advertisement and the public at large that the
      Company has a preference for younger applicants rather than older applicants in
      recruiting and hiring and that the Company is limiting job opportunities to
      younger applicants and drawing a distinction between younger and older
      applicants in the advertising, recruiting, and hiring of employees. In addition, by
      excluding older Facebook users from receiving the advertisements and recruiting,
      the Company’s ad campaign indicates a preference, discrimination, or limitation
      based on age.
41.   The pattern or practice of discrimination based on age challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing older workers from applying for jobs with the Company based on their
      age, and with the intent of failing or refusing to hire older workers who are
      excluded from receiving such employment ads based on their age.
42.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-
      discrimination laws. It treats older workers who are 40-years-old or older worse
      than younger workers who are under 40-years-old in advertising, recruiting, and
      hiring prospective applicants for job opportunities based on their age, because the

                                       8
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 69 of 86




          Company excludes older Facebook users from receiving the same employment
          advertisements that younger users receive. In addition, this practice limits,
          segregates, and classifies older workers in the advertising, recruitment, and hiring
          of employees in a way that deprives or tends to deprive them of employment
          opportunities based on age, because older workers are classified based on their
          age, segregated from younger workers who receive ads that older workers do not
          receive, and excluded from receiving advertising, recruitment, and hiring
          opportunities that younger workers receive from the Company.
    43.   The practice also constitutes unlawful age-based stereotyping, because in
          excluding older Facebook users from receiving advertising, recruiting, and hiring
          the Company is motivated by and acting upon a harmful stereotype that older
          workers are not or will not be interested in or qualified for the relevant job
          opportunities because of their age.
    44.   In addition to constituting intentional discrimination, the pattern or practice of
          discrimination challenged in this charge constitutes unlawful disparate impact
          discrimination. Excluding older Facebook users from the population of
          individuals to whom the Company directs its employment advertisements and
          recruiting on Facebook’s ad platform has the effect of disproportionately
          excluding potential job applicants who are 40-years-old or older from receiving
          employment advertising, recruiting, and hiring opportunities based on their age.
    45.   Excluding older Facebook users from receiving the same employment
          advertisements that are provided to younger users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that older workers receive and their opportunities to be hired by the
          Company. This pattern or practice has the effect of limiting, segregating, and
          classifying older workers and depriving them of employment opportunities
          because it places prospective applicants into groups that will and will not be
          targeted for advertising and recruitment opportunities in a manner that results in
          older workers disproportionately being in the group of prospective applicants who
          will not receive advertising or recruiting. In addition, this practice has the effect
          of depriving all workers of an age-diverse work environment regardless of their
          age.
CLASS CLAIMS
    46.   This class charge is meant to exhaust all class-based disparate treatment, class-
          based disparate impact, and all other class-based claims that are actionable under
          Title VII and the ADEA, and analogous state and local laws, including violations
          of publication or advertising provisions of such laws. The charging parties file
          this charge on behalf of all individuals nationwide who have been excluded from
          receiving the Company’s employment advertisements via Facebook’s advertising
          platform based on their sex or gender and/or age at any time from the earliest date
          actionable under the limitations period applicable to the given claim until the date
          of judgment in any judicial proceeding initiated by the Charging Parties herein in
          relation to the claims asserted in this charge.


                                            9
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 70 of 86




47.   Through this charge and legal action, Ms. Spees, Ms. Bradley, Ms. Hudson, and
      all others similarly situated, along with CWA and its female and other non-male
      members, seek all injunctive, equitable, legal, monetary, punitive, and/or other
      forms of relief or damages that are available under Title VII and the ADEA and
      the state and local statutes identified above.
48.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis.
49.   This charge is intended to toll the statute of limitations for all potential applicants
      or employees nationwide who may have similar claims and to piggy-back on any
      prior charges that Ms. Bradley, Ms. Hudson, CWA, or other individuals have filed
      challenging the same practices by the Company.




                                        10
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 71 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 72 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 73 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 74 of 86
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 75 of 86




                                          Charge of Discrimination
The particulars are:
         1.       This charge of discrimination challenges Sandhills Publishing Company d/b/a
                  Need Work Today’s (the “Company”) violations of federal, state, and local laws
                  that prohibit sex discrimination (including discrimination based on gender
                  identity) in employment advertising, recruitment, and hiring, including Title VII
                  of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e, et
                  seq., and all state and local anti-discrimination statutes that have parallel
                  prohibitions on sex discrimination in employment. This charge also challenges
                  the Company’s violations of federal, state, and local laws that prohibit age
                  discrimination in employment advertising, recruitment, and hiring, including the
                  federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621 et
                  seq., and all state and local anti-discrimination statutes that have parallel
                  prohibitions on age discrimination in employment. 1
         2.       As described herein, the Company has a pattern, practice, or policy of targeting
                  job advertisements and related recruitment and hiring opportunities on
                  Facebook’s advertising platform to younger male Facebook users as prospective
                  applicants, while excluding all female and other non-male prospective applicants,
                  and all prospective applicants over 60 years old, from receiving the job
                  advertisements and opportunities. In the context of advertising for employment
                  (as well as for other economic opportunities), the practice of segregating
                  prospective applicants and excluding women, other non-male individuals, and all
                  applicants over 60 years old from receiving job opportunities violates federal,
                  state, and local laws prohibiting sex and age discrimination in employment
                  advertising, recruiting, and hiring, even though targeting certain types of
                  advertisements based on gender, such as clothing, may not be unlawful in various
                  jurisdictions.
         3.       Facebook requires each of its users to identify their gender when opening an
                  account. In turn, through its advertising platform, Facebook enables employers to
                  target advertisements and recruitment based on the user’s gender, by allowing
                  advertisers to select either “All,” “Male,” or “Female” users to receive the ad.

1
  See, e.g., Ariz. Rev. Stat. Ann. §§ 41-1461 et seq.; Colo. Rev. Stat. Ann. §§ 24-34-401 et seq.; Conn. Gen. Stat. §§
46a-51 et seq.; Fla. Stat. Ann. §§ 760.01 et seq.; Haw. Rev. Stat. Ann. §§ 378-1 et seq.; Idaho Code Ann. §§ 67-
5901 et seq.; 775 Ill. Comp. Stat. Ann. §§ 5/1-101 et seq.; Iowa Code Ann. §§ 216.1 et seq.; Kan. Stat. Ann. §§ 44-
1111 et seq.; Mass. Gen. Laws Ann. ch. 151B, §§ 1 et seq.; Md. Code Ann., State Gov’t §§ 20-101 et seq.; Mo. Ann.
Stat. §§ 213.010 et seq.; Mont. Code Ann. §§ 49-2-101 et seq.; Nev. Rev. Stat. Ann. §§ 613.310 et seq.; N.H. Rev.
Stat. Ann. §§ 354-A:1 et seq.; N.M. Stat. Ann. §§ 28-1-1 et seq.; 43 Pa. Stat. Ann. §§ 951 et seq.; 28 R.I. Gen. Laws
Ann. §§ 28-5-1 et seq.; S.C. Code Ann. §§ 1-13-10 et seq.; Tex. Labor Code Ann. § 21.001 et seq.; Utah Code Ann.
§§ 34A-5-101 et seq.; Va. Code Ann. §§ 2.2-3900 et seq.; Wis. Stat. Ann. §§ 111.31 et seq. The following state
laws are excluded from this charge, because Plaintiffs need not exhaust administrative remedies to bring an action in
court under those statutes: the Alabama Age Discrimination in Employment Act, Ala. Code §§ 25-1-20 et seq.; the
District of Columbia Human Rights Act, D.C. Code §§ 2-1401 et seq.; the Minnesota Human Rights Act, Minn.
Stat. Ann. §§ 363A.01 et seq.; the New Jersey Law Against Discrimination, N.J. Stat. Ann. §§ 10:5-1 et seq.; the
New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq.; the Ohio Civil Rights Act, Ohio Rev. Code
Ann. §§ 4112.01 et seq.; and the Washington Law Against Discrimination, Wash. Rev. Code Ann. §§ 49.60.10 et
seq., see also id. § 49.44.090.

                                                          1
        Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 76 of 86




         4.       Once the employer or employment agency limits its target audience for a job
                  advertisement based on the gender of the users it wants to reach, Facebook then
                  effectuates the employer or employment agency’s gender-based targeting
                  preferences by delivering the ads only to users who identify as the selected
                  gender, using the gender assigned to or selected by the user to target ads on the
                  basis of sex, while excluding all other users from receiving the advertisement.
                  Thus, if an advertiser selects “Male,” the advertisement will not be shown to
                  persons who publicly identify as “Female” or a “custom” gender that publicly
                  identifies their gender pronoun as “Neutral.” 2
         5.       The Company availed itself of this option and chose to deliver its ads for various
                  positions, including highlighting positions in farming, construction, trucking and
                  aviation, via Facebook’s ad platform to male prospective applicants who are 21 to
                  60 years old, and to exclude all other users from receiving the ad. Even when the
                  Company highlighted a specific position on the front page of the advertisement,
                  the advertisement was intended to and had the effect of showing a Facebook user
                  who clicked on the advertisement a range of positions.
         6.       Concurrent with the filing of this charge, the Charging Parties have filed charges
                  against Facebook for enabling, encouraging, and assisting a number of employers
                  and employment agencies, including the Company, to unlawfully target their
                  advertisements based on sex and age, and for delivering the ads in a
                  discriminatory manner. Facebook targeted all of these discriminatory
                  advertisements, as both an employment agency and an agent of the Company, in
                  exchange for the Company’s payment.
         7.       The effect of this discriminatory sex-based targeting of employment ads is
                  profound and only increasing as the world becomes more connected through
                  social media. Over the past five years, employment advertising, recruiting, and
                  hiring has undergone a seismic shift. Facebook and other social media platforms
                  have become a dominant force in the national labor market. In fact, social media
                  has become a primary means for big and small employers to identify, recruit, and
                  hire workers, particularly through the use of targeted ads.
THE PARTIES
         8.       Bobbi Spees is a 36-year-old woman who lives in McKean County, Pennsylvania.
                  She has been seeking full-time employment for approximately three and one-half
                  years. She regularly uses Facebook, and has used Facebook to seek employment

2
  As detailed in the Charge filed concurrently against Facebook, when signing up for a Facebook account, users
must click a box to select either “Male” or “Female.” After creating an account, users may edit the gender identity
listed in their profile and select “male,” “female,” or “custom,” which allows them to select one of several dozen
other options reflecting a range of gender identities. If a user does not edit the gender associated with their profile,
then a “he” or “she” pronoun is assigned automatically based on the initial gender the person selected. If a user edits
the gender associated with their account from their initial category selected when they opened the account, whether
from male to female or from female to male, then the associated pronoun also changes automatically accordingly,
although a warning pops up informing the user that pronouns are public and appear on their public profile. If a user
changes their gender to “custom,” then the user must select one of three pronoun choices: “Male,” “Female,” or
“Neutral.” Upon information and belief, Facebook’s ad targeting tool is based on the gender pronoun associated
with the user’s profile.

                                                           2
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 77 of 86




      opportunities. Ms. Spees has skills in a range of areas and would be qualified for
      numerous positions in various fields. She is willing to work not just in
      Pennsylvania but beyond her local geographic area.
9.    Linda Bradley is a 45-year-old woman who lives in Franklin County, Ohio. She
      was recently laid off from her longstanding job at a call center in Franklin
      County, Ohio. She regularly uses Facebook, and has used Facebook to seek
      employment opportunities. Ms. Bradley has skills in a range of areas and would
      be qualified for numerous positions in various fields. She is willing to work not
      just in Ohio but also beyond her local geographic area.
10.   Renia Hudson is a 58-year-old woman who lives in Chicago, Illinois and
      previously lived and worked in Sacramento County, California. For the two years
      prior to the filing date, she has been unemployed and/or seeking employment.
      She regularly uses Facebook, and has used Facebook to seek employment
      opportunities. Ms. Hudson has skills in a range of areas and would be qualified
      for numerous positions in various fields. She is willing to work not just in
      California but also beyond her local geographic area.
11.   The Communications Workers of America (“CWA”) is an international labor
      union representing over 700,000 workers in a broad range of industries, including
      telecommunications, cable, information technology, airline, manufacturing, print
      and broadcast news media, education, public service, and healthcare, among
      others. CWA’s central purpose is protecting the rights of workers through
      collective bargaining and public advocacy. CWA’s members work, live, and seek
      employment throughout the United States. CWA members reflect an impressive
      diversity of skills, interests, work experience, and talent, making them a rich pool
      of potential candidates for job opportunities. As a union, CWA has a strong
      social media presence and invests substantial resources in educating its members
      about the value of social media for networking and advocacy. CWA, which has
      an estimated over 160,000 members who are over age 40, counts hundreds of
      thousands of Facebook users among its ranks. Approximately half of CWA’s
      members are women.
12.   CWA files this charge on behalf of its members pursuant to Hunt v. Washington
      State Apple Advertising Commission, 432 U.S. 333 (U.S. 1977). CWA has
      associational standing to pursue the claims asserted herein because many of
      CWA’s members have standing to sue the Company under applicable federal,
      state, and local laws prohibiting age and sex discrimination; the interests that
      CWA seeks to protect are germane to its purpose; and neither the claims asserted
      nor the relief requested by CWA requires the participation of any individual
      member of CWA for the relief that CWA is seeking.
13.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members have routinely been denied the opportunity to receive employment
      advertisements and recruitment on Facebook from the Company that similarly
      situated male Facebook users have received.
14.   If Ms. Spees, Ms. Bradley, Ms. Hudson, and/or CWA’s female and other non-
      male members had received such ads, they would have clicked on those

                                       3
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 78 of 86




          employment ads in order to learn more about those opportunities and pursue
          them.
    15.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of
          themselves and all female and other non-male Facebook users in the United States
          of any age who are or were interested in receiving employment-related
          advertisements or recruiting from employers or employment agencies via
          Facebook’s ad platform and were or are currently being excluded from receiving
          an employment-related advertisement because the Company placed a sex-based
          limitation on the population of Facebook users that was eligible to receive an
          employment-related advertisement, at any time from the earliest date actionable
          under the limitations period applicable to the given claim until the date of
          judgment in any judicial proceeding initiated by the Charging Parties herein in
          relation to the claims asserted in this charge (“Plaintiff Sex Class Members”).
SEX DISCRIMINATION
    16.   The Company has a pattern or practice of engaging in discriminatory employment
          advertising, recruitment, and hiring by excluding female and other non-male job
          applicants from the population of individuals to whom the Company directs
          employment advertisements and recruiting on Facebook’s ad platform based on
          their sex, including by directing Facebook to publish an employment
          advertisement seeking applicants for positions in farming, construction, trucking,
          and aviation only to men who are 21 to 60 years old. Examples of the Company’s
          exclusionary employment advertisements are attached hereto as Exhibit A.
    17.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to “print or publish or cause to be printed or published any notice or
          advertisement relating to employment by such an employer . . . , or relating to any
          classification or referral for employment by such an employment agency, . . .
          indicating any preference, limitation, specification, or discrimination, based on
          race, color, religion, sex, or national origin, except that such a notice or
          advertisement may indicate a preference, limitation, specification, or
          discrimination based on religion, sex, or national origin when religion, sex, or
          national origin is a bona fide occupational qualification for employment.” 42
          U.S.C. 2000e-3(b).
    18.   Title VII and analogous state and local statutes that prohibit sex discrimination
          (including gender identity discrimination) in employment advertising,
          recruitment, and hiring make it unlawful for an employer or employment agency
          to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
          against any individual with respect to compensation, terms, conditions, or
          privileges of employment, because of such individual’s race, color, religion, sex,
          or national origin; or to limit, segregate, or classify employees or applicants for
          employment in any way that would deprive or tend to deprive any individual of
          employment opportunities or otherwise adversely affect her or his status as an


                                            4
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 79 of 86




      employee, because of such individual’s race, color, religion, sex, or national
      origin. 42 U.S.C. 2000e-(a), (b).
19.   The Company is an employer and employment agency pursuant to 42 U.S.C. §
      2000e(b), (c) and analogous state and local anti-discrimination laws, because it is
      engaged in an industry affecting commerce and has fifteen or more employees for
      each working day in each of twenty or more calendar weeks in the current or
      preceding calendar year and it regularly undertakes with or without compensation
      to procure employees for an employer or to procure for employees opportunities
      to work for an employer.
20.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA’s female and other non-male
      members are employees within the meaning of all applicable state and local laws
      prohibiting sex discrimination in employment advertising, recruitment, and hiring,
      because they are seeking employment from an employer or employment agency
      or an agent of an employer or employment agency.
21.   When advertising employment via Facebook’s advertising platform, the Company
      has targeted employment ads towards male prospective job applicants on the
      Facebook advertising platform based on their sex and simultaneously excluded
      female and all other non-male prospective job applicants from receiving the same
      employment advertising and recruiting.
22.   Facebook’s ad targeting tools permit the user who receives an ad on Facebook’s
      platform to click an icon leading to a drop-down menu that allows them to click
      “Why am I seeing this ad?”. When the Company has elected to send its
      advertisements on Facebook to prospective male applicants, the notice provided
      states that the Company wants to reach men. The notice does not indicate that the
      Company wants to reach women or other non-male users.
23.   The Company knew or reasonably should have known that when it directed
      Facebook—its agent in creating, developing, and sending its job advertisements—
      to exclude all female and other non-male users from seeing its job advertisements
      that a portion of the “Sponsored Ad” would make a statement that the employer
      wants to reach men. Facebook clearly informs its advertisers about how its ad
      platform works and in particular how Facebook’s ad transparency functions will
      be included with ads that are created and disseminated on Facebook’s platform.
      Facebook’s publicly available “Advertiser Help Center” details its policy of
      telling users why they are being shown specific ads. Facebook describes the
      “Why am I seeing this ad” function under a sub-section titled “Our Advertising
      Principles,” and Facebook highlights this function as part of Facebook’s
      commitment to advertising transparency. Facebook emphasizes that “anyone can
      visit their Ad Preferences to learn about the interests and information that
      influence the ads they see.”
24.   By providing this notice along with the advertisement, Facebook publishes and
      causes to be published this discriminatory statement about employment as both an
      employment agency and an agent of the Company. Likewise, the Company
      publishes or causes to be published this discriminatory notice about employment
      as an employer or employment agency. This notice is evidence that the employer

                                       5
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 80 of 86




      or employment agency in fact requested the illegal steering, and that Facebook in
      fact executed the illegal steering.
25.   The notice stating that the Company wants to reach men without mentioning
      female or other non-male individuals informs the reader of the advertisement and
      anyone else who may view the ad that the Company has a preference for male
      workers over female and other non-male workers in recruiting and hiring and that
      the Company is limiting job opportunities to male applicants and drawing a
      distinction between male applicants and female/non-male applicants in the
      advertising, recruiting, and hiring of employees. In addition, by excluding
      women and other non-male individuals from receiving the advertisements and
      recruiting, the Company’s ad campaign indicates a preference, discrimination, or
      limitation based on sex.
26.   The pattern or practice of discrimination based on sex challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing female and other non-male workers from applying for jobs advertised
      by the Company based on their sex, and with the intent of failing or refusing to
      hire female and other non-male workers who are excluded from receiving such
      employment ads based on their sex.
27.   The pattern or practice of discrimination described above constitutes intentional
      discrimination and disparate treatment under Title VII and analogous state and
      local anti-discrimination laws. It treats female and other non-male prospective
      applicants worse than male applicants in advertising, recruiting, and hiring
      prospective applicants for job opportunities based on their sex, because the
      Company excludes Facebook users identified as female or other non-male
      categories from receiving the same employment advertisements that are directed
      towards users identified as male. In addition, this practice limits, segregates, and
      classifies workers in the advertising, recruitment, and hiring of employees in a
      way that deprives or tends to deprive them of employment opportunities based on
      sex, because workers are classified based on their sex, segregated from receiving
      ads that other workers receive, and excluded from receiving advertising,
      recruitment, and hiring opportunities that workers of another gender receive from
      the Company.
28.   The practice also constitutes unlawful sex-based stereotyping, because in
      excluding female and other non-male Facebook users from receiving advertising,
      recruiting, and hiring the Company is motivated by and acting upon a harmful
      stereotype that female and other non-male workers will not be or are not
      interested in the relevant job opportunities because of their sex, or that they will
      not be or are not qualified applicants for the position because of their sex.
29.   In addition to constituting intentional discrimination, the pattern or practice of
      discrimination challenged in this charge constitutes unlawful disparate impact
      discrimination. Excluding female and other non-male Facebook users from the
      population of individuals to whom the Company directs employment
      advertisements and recruiting on Facebook’s ad platform based on their sex has
      the effect of disproportionately excluding female and other non-male potential job

                                        6
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 81 of 86




          applicants from receiving employment advertising, recruiting, and hiring
          opportunities based on their sex.
    30.   Excluding female and other non-male Facebook users from receiving the same
          employment advertisements that are provided to male users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that female and other non-male potential job applicants receive and
          their opportunities to be hired. This pattern or practice has the effect of limiting,
          segregating, and classifying workers based on their sex and depriving them of
          employment opportunities because it places prospective applicants into groups
          that will and will not be targeted for advertising and recruitment opportunities in a
          manner that results in female and other non-male workers disproportionately
          being in the group of prospective applicants who will not receive advertising or
          recruiting. In addition, this practice has the effect of depriving all workers of a
          diverse work environment regardless of their own sex.
AGE DISCRIMINATION
    31.   Ms. Bradley, Ms. Hudson, and CWA’s members have routinely been denied the
          opportunity to receive employment advertisements and recruitment on Facebook
          from the Company that similarly situated Facebook users who are younger than
          40-years-old have received. If Ms. Bradley, Ms. Hudson, and/or CWA’s
          members had received such ads, they would have clicked on those employment
          ads in order to learn more about those opportunities and pursue them.
    32.   Ms. Bradley, Ms. Hudson, and CWA file this charge on behalf of themselves and
          all Facebook users in the United States who are 40-years-old or older who are or
          were interested in receiving employment-related advertisements or recruiting
          from employers or employment agencies via Facebook’s ad platform and were or
          are currently being excluded from receiving employment-related advertisements
          because the Company placed an upper age limit on the population of Facebook
          users that was eligible to receive an employment-related advertisement, at any
          time from the earliest date actionable under the limitations period applicable to
          the given claim until the date of judgment in any judicial proceeding initiated by
          the Charging Parties herein in relation to the claims asserted in this charge
          (“Plaintiff Age Class Members”).
    33.   The ADEA and analogous state and local statutes that prohibit age discrimination
          in employment advertising, recruitment, and hiring make it unlawful for an
          employer or employment agency “to print or publish, or cause to be printed or
          published, any notice or advertisement relating to employment by such an
          employer . . . or relating to any classification or referral for employment by such
          an employment agency, indicating any preference, limitation, specification, or
          discrimination, based on age.” 29 U.S.C. § 623(e).
    34.   The ADEA and analogous state and local statutes make it unlawful for an
          employer or an employment agency to: fail or refuse to hire any individual
          because of such individual’s age; limit, segregate, or classify employees in any
          way which would deprive or tend to deprive any individual of employment
          opportunities because of such individual’s age; or fail or refuse to refer for

                                            7
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 82 of 86




      employment, or otherwise to discriminate against, any individual because of such
      individual’s age, or to classify or refer for employment any individual on the basis
      of such individual’s age. See 29 U.S.C. § 623(a), (b).
35.   The Company is an employer and employment agency pursuant to 29 U.S.C. §
      630(b), (c) and analogous state and local anti-discrimination laws, because it is
      engaged in an industry affecting commerce and has twenty or more employees for
      each working day in each of twenty or more calendar weeks in the current or
      preceding calendar year and it regularly undertakes with or without compensation
      to procure employees for an employer.
36.   Ms. Bradley, Ms. Hudson, and CWA’s members, are employees within the
      meaning of all applicable state and local laws prohibiting age discrimination in
      employment advertising, recruitment, and hiring, because they are seeking
      employment from an employer or employment agency or an agent of an employer
      or employment agency.
37.   When advertising employment via Facebook’s advertising platform, the Company
      has intentionally targeted employment ads towards younger prospective job
      applicants on the Facebook advertising platform and simultaneously excluded
      older workers from receiving the same employment advertising and recruiting that
      is directed to younger workers.
38.   The Company has a pattern or practice of engaging in discriminatory employment
      advertising, recruitment, and hiring by excluding older workers from the
      population of individuals to whom the Company directs its employment
      advertisements and recruiting on Facebook’s ad platform.
39.   When the Company has sent advertisements on Facebook to prospective
      applicants, the notice that states “Why am I seeing this ad?” has stated that the
      Company wants to reach people who are below a certain age threshold. This
      statement is evidence that the Company in fact requested the illegal steering, and
      that Facebook in fact executed the illegal steering.
40.   The notice informs the reader of the advertisement and the public at large that the
      Company has a preference for younger applicants rather than older applicants in
      recruiting and hiring and that the Company is limiting job opportunities to
      younger applicants and drawing a distinction between younger and older
      applicants in the advertising, recruiting, and hiring of employees. In addition, by
      excluding older Facebook users from receiving the advertisements and recruiting,
      the Company’s ad campaign indicates a preference, discrimination, or limitation
      based on age.
41.   The pattern or practice of discrimination based on age challenged by the Charging
      Parties herein is undertaken with the intent and purpose of discouraging and
      preventing older workers from applying for jobs advertised by the Company
      based on their age, and with the intent of failing or refusing to hire older workers
      who are excluded from receiving such employment ads based on their age.
42.   This pattern or practice of discrimination constitutes intentional discrimination
      and disparate treatment under the ADEA and analogous state and local anti-

                                        8
    Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 83 of 86




          discrimination laws. It treats older workers who are 40-years-old or older worse
          than younger workers who are under 40-years-old in advertising, recruiting, and
          hiring prospective applicants for job opportunities based on their age, because the
          Company excludes older Facebook users from receiving the same employment
          advertisements that younger users receive. In addition, this practice limits,
          segregates, and classifies older workers in the advertising, recruitment, and hiring
          of employees in a way that deprives or tends to deprive them of employment
          opportunities based on age, because older workers are classified based on their
          age, segregated from younger workers who receive ads that older workers do not
          receive, and excluded from receiving advertising, recruitment, and hiring
          opportunities that younger workers receive from the Company.
    43.   The practice also constitutes unlawful age-based stereotyping, because in
          excluding older Facebook users from receiving advertising, recruiting, and hiring
          the Company is motivated by and acting upon a harmful stereotype that older
          workers are not or will not be interested in or qualified for the relevant job
          opportunities because of their age.
    44.   In addition to constituting intentional discrimination, the pattern or practice of
          discrimination challenged in this charge constitutes unlawful disparate impact
          discrimination. Excluding older Facebook users from the population of
          individuals to whom the Company directs its employment advertisements and
          recruiting on Facebook’s ad platform has the effect of disproportionately
          excluding potential job applicants who are 40-years-old or older from receiving
          employment advertising, recruiting, and hiring opportunities based on their age.
    45.   Excluding older Facebook users from receiving the same employment
          advertisements that are provided to younger users causes and has a
          disproportionate adverse effect on the employment advertising and recruitment
          opportunities that older workers receive and their opportunities to be hired. This
          pattern or practice has the effect of limiting, segregating, and classifying older
          workers and depriving them of employment opportunities because it places
          prospective applicants into groups that will and will not be targeted for
          advertising and recruitment opportunities in a manner that results in older workers
          disproportionately being in the group of prospective applicants who will not
          receive advertising or recruiting. In addition, this practice has the effect of
          depriving all workers of an age-diverse work environment regardless of their age.
CLASS CLAIMS
    46.   This class charge is meant to exhaust all class-based disparate treatment, class-
          based disparate impact, and all other class-based claims that are actionable under
          Title VII and the ADEA, and analogous state and local laws, including violations
          of publication or advertising provisions of such laws. The charging parties file
          this charge on behalf of all individuals nationwide who have been excluded from
          receiving the Company’s employment advertisements via Facebook’s advertising
          platform based on their sex or gender and/or age at any time from the earliest date
          actionable under the limitations period applicable to the given claim until the date


                                            9
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 84 of 86




      of judgment in any judicial proceeding initiated by the Charging Parties herein in
      relation to the claims asserted in this charge.
47.   Through this charge and legal action, Ms. Spees, Ms. Bradley, Ms. Hudson, and
      all others similarly situated, along with CWA and its female and other non-male
      members, seek all injunctive, equitable, legal, monetary, punitive, and/or other
      forms of relief or damages that are available under Title VII and the ADEA and
      the state and local statutes identified above.
48.   Ms. Spees, Ms. Bradley, Ms. Hudson, and CWA request that the EEOC
      investigate all of the claims made in this charge on a class-wide basis.
49.   This charge is intended to toll the statute of limitations for all potential applicants
      or employees nationwide who may have similar claims and to piggy-back on any
      prior charges that Ms. Bradley, Ms. Hudson, CWA, or other individuals have filed
      challenging the same practices by the Company.




                                        10
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 85 of 86
Case 5:17-cv-07232-BLF Document 147-4 Filed 09/24/19 Page 86 of 86
